Exhibit 10.2

STRATEGIC SUPPLIER ALLIANCE AGREEMENT–CONTRACT MANUFACTURING GE HEALTHCARE

PARTIES

 

GE Healthcare entity (“GEHC”)    Other Party (the “Supplier”) GE Healthcare
Bio-Sciences AB    Novozymes Biopharma Sweden AB Address    Address Björkgatan
30, 751 84 Uppsala, Sweden    St Lars väg 47, 220 09 Lund Registration number   
Registration number 556108-1919    556627-0830 AGREEMENT       GEHC REF: 132145

The Parties hereby agree that the following terms and conditions shall apply:

 

A. Purpose

GEHC and the Supplier are entering into this Agreement for the outsourcing by
GEHC of the manufacture of the Products by the Supplier and thereby replacing
the Contract Manufacturing and Purchasing Agreement, dated Sep 1 2005, between
the Parties as specified below.

Pursuant to above prerequisites and the terms and condition of this Agreement,
the Supplier shall manufacture and sell to GEHC, and GEHC shall purchase from
the Supplier the Products, defined in Attachment C (the “Products”) in such
amounts as GEHC may order from time to time on the terms and conditions set out
in the Agreement. GEHC shall pay the price of the Products specified in
Attachment C (the “Prices”). The Parties have agreed to jointly perform
technology transfer projects (“TT Programs”) enabling the Supplier to
manufacture Recombinant Products Zäta and rPA as set forth in Attachment L
below.

The Parties agree that the scope of the contract manufacturing services
performed hereunder (including packaging and quality control) will be specified
by Production Documents as defined below.

Effective 12 December 2008 GEHC has granted Supplier’s parent company a license
to develop, manufacture, use, sell and have sold nPA (as defined herein), and
hereunder to purchase chromatography media and receive working cell banks from
GEHC for the practice of the license on the terms of the existing contract
manufacturing agreement between GEHC and the Supplier. Said purchasing
chromatography media and receiving working cell banks shall be governed by this
Agreement, once effective.

 

B. Documents

The following attachments are an integral part of this Agreement (the
“Attachments”). The provisions of each Attachment shall be incorporated by
reference into and deemed to be part of this Agreement. The order of precedence
shall be as follows, unless otherwise agreed:

QUALITY & INTEGRITY TERMS

Attachment A – Supplier Quality Requirements

Attachment B – Supplier Integrity Statement

BUSINESS TERMS

Attachment C – Products, Prices, Specifications (if any),

Attachment D – Business Terms

Attachment D – Business Terms

Attachment I – GEHC initial 24 months rolling forecast starting from effective
date

Attachment J – Media lead time schedule

GENERAL TERMS

Attachment E – General Terms and Conditions

TECHNICAL TERMS

Attachment F – GEHC Production know-how of the Recombinant Product

Attachment G – GEHC Production know-how Native Products

Attachment H – GEHC Production know-how Lego Products

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

1



--------------------------------------------------------------------------------

Attachment K – Production Documents generated by the Supplier

Attachment L – TT Programs

 

C. Term

Effective Date: The date of the last of the below signatures

Agreement Term: This Agreement shall commence on the Effective Date and, subject
to the rights of termination in clause 16 of Attachment E, shall continue up to
31st of December 2016. The Parties shall negotiate eighteen (18) months prior to
the expiration of the Term to decide whether to renew this Agreement.

This Agreement has been duly executed by each of the Parties

 

Signed for and on behalf of GEHC     Signed for and on behalf of the Supplier
Date: June 30, 2011     Date: 2011 07 07 Signature  

/s/ Magnus Lundgren

    Signature  

/s/ Mikael Bundgaard-Nielsen

Name (capitals)  

Magnus Lundgren

    Name (capitals)  

Mikael Bundgaard-Nielsen

Title  

Global Sourcing Executive

    Title  

Vice President

      Signed for and on behalf of the Supplier       Date:         Signature  

 

      Name (capitals)  

 

      Title  

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

2



--------------------------------------------------------------------------------

Attachment A

Purchased Material Quality Terms

SUPPLIER NAME:

Version No.:

The Parties are committed to quality in the performance of this Agreement.
Accordingly, all Products shall conform to the Purchased Material Quality
Requirements set forth below.

SECTION 1 – QUALITY SYSTEMS: The Supplier shall maintain a documented quality
system, and the Supplier shall be in compliance with ISO9001 or equivalent. Key
components of a robust quality system are properly implemented quality
procedures for collection and processing defects (parts or services),
appropriate statistical techniques to analyze defects and identifying
opportunities for corrective and preventive actions, along with evidence of
validation that actions are effective in eliminating and preventing further
defects. Upon request from GE Healthcare, the Supplier shall provide documented
corrective action plans to prevent future deviations from the specification
within thirty (30) days from receiving a corrective action request from GE
Healthcare.

To ensure products and services provided to GEHC the Supplier shall meet or
exceed GEHC requirements, GEHC may audit the Supplier’s quality system at
periodic intervals upon 30 days written advance notification, to inspect and
observe the Supplier’s manufacture of Products, to audit the Supplier’s quality
control and inspection procedures, and to have access to all data and
documentation from such control of the Products and to receive samples and make
such other investigations as GEHC deems necessary. The Supplier shall reserve
the right for GEHC to perform such inspections on the premises of subcontractors
engaged by the Supplier, such inspections to be scheduled by the Supplier
following reasonable prior notice by GEHC and to be carried out jointly by
representatives of both Parties and at the sole expense of GEHC. GEHC’s right of
inspection under this head shall not diminish the Supplier’s obligation to
deliver Products which comply with the specifications of this Agreement GEHC may
also request periodic, joint quality assurance meetings at the Supplier’s
facility to discuss and resolve product quality and reliability issues.

SECTION 2 – QUALITY RECORD RETENTION: If the Supplier is required to perform
acceptance and release activities per GEHC written agreement or purchase
specification, the Supplier shall maintain records of the acceptance and release
activities for the services performed and/or products and services delivered to
GEHC. These records may include as appropriate test/inspection criteria,
revision level of documents/equipment/software used, operating procedures
(planning, routing or traveler sheets), dates of test/inspection, and the
results. The records required shall be retained at the Supplier and available
for GEHC upon reasonable notice in advance, for at least ten (10) years from the
date of manufacture and after 10 years retention at Supplier, the required
records shall be submitted to GEHC with a written notice of 30 days, unless the
Parties agree to extend the retention of the records at the Supplier or discord
the record.

SECTION 3 – COMPLIANCE: The Supplier shall comply with the terms of the Purchase
Order or purchase agreement with GE Healthcare (“Agreement”). The Supplier shall
maintain compliance with any and all laws and government regulations that apply
in the manufacturing and delivery of its products or services. Such laws may
include, but are not limited to, regulations and directives, labor laws,
environmental laws, Custom Trade Partnership Against Terrorism (CTPAT) and
product safety laws. The Supplier shall provide GE Healthcare all information
requested that is necessary to enable GE Healthcare to comply with the laws and
regulations applicable to the GE Healthcare sale and use of GE Healthcare
products. As per GE Healthcare purchase specifications or for OEM (Original
Equipment Manufacturer! items, the Supplier shall maintain compliance to
industry standards and product listings for all Products delivered to GE
Healthcare.

SECTION 4 – CHANGE NOTIFICATION:

Product changes affecting specifications, quality, form, fit, function,
regulatory compliance, etc. proposed by the Supplier are governed by Attachment
E, Section 6.2 hereof Product changes affecting specifications, quality, form,
fit, function, regulatory compliance, etc. proposed by GEHC are governed by the
terms of Attachment E, Section 6.1 hereof.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

3



--------------------------------------------------------------------------------

SECTION 5 – SPECIFICATIONS: The Supplier is responsible to meet or exceed the
part requirements and Specifications as referenced in the Agreement. The
Supplier is accountable to ensure that delivered items meet the requirements of
the revisions and/or versions specified on the applicable Agreement.

The Supplier shall ensure that GEHC documentation is controlled and distributed
with the correct revision level to the appropriate personnel that produce the
product for GEHC. The Supplier shall also ensure that all GEHC documentation is
treated as proprietary and confidential, unless otherwise agreed.

For GEHC designed Products, the Supplier is responsible for ensuring that all
applicable GEHC documentation is provided to all of the Supplier’s Sub-Suppliers
involved in the supply of product for GEHC. The Supplier shall ensure that both
they and their Sub-Suppliers that use GEHC engineering documentation are
maintained in compliance with all accepted Engineering Change
Requests/Engineering Change Orders issued by GEHC.

Supplier shall be responsible for the qualification of all new equipment,
computer systems and facilities associated with the manufacture, storage or
testing of the Products as required.

SECTION 6 – TRAINING:

Supplier shall ensure that all personnel performing the functions to support the
critical systems outlined in this Agreement are trained according to Supplier’s
internal procedures and processes.

SECTION 7 – SAMPLES

The Supplier shall retain sufficient samples from each of the Products to
perform at least two (2) full retests of the agreed Specification for a period
of one (1) year after the expiration of the Product Samples shall be stored at
or lower than a temperature of minus 15°C and in standard containers. The
Supplier shall advise GEHC before disposal of retained samples.

SECTION 8 – PACKAGING AND SHIPPING METHODS: The Supplier shall provide packaging
and shipping methods to prevent cosmetic and mechanical damage to the Product.
The Supplier shall meet or exceed the detailed specifications of the GEHC
packaging requirements found in the Specification

SECTION 9 – ORDER OF PRECEDENCE: This attachment A shall be an addendum to the
Strategic Supplier Alliance Agreement (SSAA) between Supplier and GEHC. Any
conflict between this Attachment A and the other Attachments of the SSAA
regarding the minimum material quality requirements shall be resolved pursuant
to the terms of this Attachment A.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

4



--------------------------------------------------------------------------------

By signing below, you agree to the terms hereof and consent to meet all
requirements that apply for any and all products and services provided to GE
Healthcare.

 

AGREED TO AND ACCEPTED BY SUPPLIER   SIGNATURE:  

/s/ Mikael Bundgaard-Nielsen

  PRINTED NAME:  

Mikael Bundgaard-Nielsen

  TITLE:  

Vice President

  DATE:  

2011 07.07

  SUPPLIER NAME  

Novozymes Biopharma Sweden AB

  SIGNATURE:  

 

  PRINTED NAME:  

 

  TITLE:  

 

  DATE:  

 

  SUPPLIER NAME:  

 

  AGREED TO AND ACCEPTED BY THE GENERAL ELECTRIC COMPANY ON BEHALF OF ITS
DIVISION, GE HEALTHCARE –   SIGNATURE:  

/s/ Magnus Lundgren

  PRINTED NAME:  

Magnus Lundgren

  TITLE:  

Global Sourcing Executive

  DATE:  

Jun 30, 2011

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

5



--------------------------------------------------------------------------------

Attachment B

Supplier Integrity Statement

Supplier Integrity, Business Conduct, and Compliance Requirements

 

A. Supplier agrees (a) to have appropriate policies and governance in place and
shall use its best efforts in order to comply with all applicable legal, as well
as GEHC policy communicated to the Supplier requirements (including those
relating to labor, the environment, health and safety, wages, hours and
conditions of employment, occupational safety, discrimination, sexual
harassment, immigration, minority owned businesses, intellectual property rights
and improper payments); (b) that Supplier is responsible for ensuring that
Supplier’s employees, contractors, representatives and sub-suppliers understand
and comply with the same legal and GEHC policy (as communicated to the Supplier)
requirements; and (c) that the requirements referenced in (a) and (b) above
include the following:

 

(1) Code of Conduct. Maintain and enforce written company policies requiring
high ethical conduct and strict adherence to lawful business practices,
including a prohibition against bribery of government officials.

 

(2) Labor Matters.

 

  (i) Employ only workers above the applicable minimum age requirement or the
age of 16 whichever is higher.

 

  (ii) No use of forced, prison or indentured labor, workers subject to any form
of compulsion or coercion, or labor in violation of minimum wage, hour of
service, or overtime laws in the country of manufacture, and prohibit physical,
sexual or psychological harassment or coercion.

 

  (iii) Allow workers to freely choose whether to organize or join associations
for the purpose of collective bargaining as provided by local law.

 

  (iv) Assure that workers are hired, paid and otherwise subject to terms and
conditions of employment based on their ability to do the job, not on the basis
of their personal characteristics such as race, national origin, sex, religion,
ethnicity, disability, maternity, age, and other characteristics protected by
local law; provided, however, that the foregoing does not bar compliance with
affirmative preferences that may be required by local law.

 

(3) Environmental Compliance. Comply with all applicable environmental laws and
regulations, including: (i) maintaining and enforcing required environmental
management programs; (ii) establish and maintain safeguards for the continuing
compliance with all required environmental permits: and (iii) not permitting any
discharge to the environment in violation of law, or that would otherwise have
on adverse impact on the environment.

 

(4) Health & Safety. Provide workers with a safe workplace that complies with
applicable health and safety standards as well as appropriate living conditions.

 

(5) Improper Payments and Business Dealings. Not offer or provide, directly or
indirectly, anything of value (including cash, illegal political contributions,
bribes or kickbacks or other improper payments) to any GEHC employee,
representative, customer, government official, or other third party in
connection with any GEHC procurement, transaction or business dealing.
Prohibitions include offering or providing (directly or indirectly): (i) any
consulting, employment or similar position to any GEHC employee (or their family
member or significant other) involved with a GEHC procurement: (ii) GEHC
employees and representatives with any gifts, other than gifts of nominal value
to commemorate or recognize a particular GEHC-supplier business transaction or
activity: and/or (iii) GEHC employees and/or representatives with the
opportunity to participate in any contest, game or promotion.

 

(6) Business Entertainment of GEHC Employees and Representatives. Comply with
the business entertainment (including travel and living] policies established
and expressly communicated in writing by GEHC and which govern GEHC employees
and representatives, including understanding those business entertainment
policies of the applicable GEHC component or operation before offering or
providing any GEHC employee or representative any form of business
entertainment. Never offer to a GEHC employee or representative any form of
business entertainment under circumstances that would create the appearance of
on impropriety.

 

(7) Collusive Conduct and GEHC Procurements. Establish and maintain policies and
safeguards and use best efforts to comply with all applicable competition laws,
including, but not limited to: (i) not engage in prohibited communications or
enter into agreements with competitors that con affect competition; (ii) not
share or exchange any price, cost or other competitive information, nor engage
in any other collusive conduct with any other third party supplier or bidder to
GEHC with respect to any proposed, pending or current GEHC procurement: and
(iii) avoid even the appearance of improper conduct.

 

(8) Intellectual & Other Property Rights. Respect the intellectual and other
property rights of others, including GEHC’s. Only use GEHC information and
property (including tools, drawings and specifications! for the purpose for
which they are expressly provided and for no other purposes. Take all reasonable
steps to safeguard and maintain the confidentiality of GEHC proprietary
information, including maintaining it in confidence, only in secure work areas,
and not disclose it to any third parties without the prior written permission of
GEHC. Observe and respect all GEHC patents, trademarks, trade secrets, and
copyrights, as well as comply with such restrictions or prohibitions on their
use as GEHC may from time to time establish.

 

(9)

Export and International Trade Controls & Customs Matters. Establish and
maintain policies and safeguards and use best efforts to comply with all
applicable import and export control laws and regulations, including those of
the United States, and not transfer GEHC technical information to any third
party without the

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

6



--------------------------------------------------------------------------------

  express prior written permission of GEHC. Without limitation to the foregoing:
(i) Establish and maintain policies and safeguards and use best efforts to
comply with all applicable export controls laws and regulations in the export or
re-export of GEHC technical information, including any restrictions on access
and use applicable to non-U.S. nationals; and (iii ensure that all invoices and
any customs or similar documentation submitted to GEHC or governmental
authorities in connection with transactions involving GEHC accurately describe
the goods and services provided or delivered and the price thereof. Supplier
will also obtain all applicable permits and licenses necessary to perform its
obligations under this Agreement, and upon GEHC’s request, will provide GEHC
with copies of such permits and licenses. Where Products contain United States
components, Supplier will also provide GEHC with details of the United States
content value as a percentage of the Product price upon GEHC’s request.

 

(10) Privacy. With respect to data and personal information (including
information of GEHC employees, its customers, suppliers, business partners, and
patient health information handled and processed on behalf of its customers)
(collectively, “PI”): (i) Establish and maintain policies and safeguards and use
best efforts to comply with all applicable privacy and data protection laws
globally, or generally acceptable privacy principles where comprehensive privacy
laws are not available; (ii) Establish and maintain policies and safeguards and
use best efforts to report any improper use or disclosure of PI, as well as
successful security breaches, immediately upon becoming aware; (iii) Establish
and maintain policies and safeguards and use best efforts to ensure that any
employees, contractors, representatives and sub-suppliers to whom it provides PI
and/or access to information systems, agree to the some restrictions and
conditions set forth herein: (iv) facilitate audits by making its internal
practices, books and records relating to the use and disclosure of PI available
to GEHC and government agencies (including, the Secretary of the Department of
Health and Human Services) for purposes of determining compliance with
applicable laws, rules, and regulations; (v) when requested by GEHC, promptly
return or destroy, as well as certify in writing to the return and destruction
of, all PI and information in any form that allows access to GEHC information
systems, and retain no copies of such PI and information: (vi) safeguard PI upon
taking possession or exposure to employees and all third parties; and (vii)
ensure that formal security management systems are employed that eliminates the
risk of Pl-related security breaches; and (viii) notify GEHC in writing whenever
PI will be exported from jurisdictions with data transfer restrictions, or
transfer PI to countries without comprehensive data protections laws.

 

(11) Money Laundering Prevention. Comply with all applicable anti-money
laundering laws and regulations and any reasonable GEHC policies established for
money laundering prevention communicated expressly in writing.

 

(12) Prohibition of Use of Sub-Suppliers or Third Parties to Evade Requirements.
Not use sub-suppliers or other third parties to illegally evade any applicable
legal, including those enumerated above.

 

(13) Security Measures. Supplier warrants and represents that it will review and
if relevant seek to reasonably adopt industry standard security measures which
are consistent with accepted programs including the US Customs-Trade Partnership
Against Terrorism (“C-TPAT”), the European Union’s Authorized Economic Operator
program and other similar programs where applicable…

 

(14) Country of Origin. In accordance with and as required by applicable trade
and customs laws. Supplier will mark each Product, as well as Product packaging,
containers, labels, and invoices, with the country of origin for the Product.
Supplier will also provide acceptable and auditable documentation that
establishes the country of origin for all Products, including, without
limitation and as applicable, certifications of origin for Products qualifying
far EFTA/EU and other preferential duty provisions, as applicable.

 

(15) Policy Changes. GEHC policy requirements, including those enumerated above,
are subject to modification by GEHC at any time. Such modifications shall only
apply with regard the Supplier upon communication in writing and provided the
Supplier does not object to such modification, which objection shall be mode in
writing within 30 days from receipt of the communication. Supplier agrees to
contact its GEHC representative if Supplier has any questions about the
foregoing and/or their application to particular circumstances.

 

B. Products provided by Supplier may be subject to environmental, health and
safety laws and regulations. As a result, Supplier agrees to the following
without limitation:

 

(1) Supplier agrees to comply with all applicable national, EU, state/provincial
and local labor, environmental, health and safety laws and regulations in
connection with execution of this Agreement.

 

(2) Supplier will use all commercially reasonable efforts to establish and
maintain an effective program to ensure that the activities of any suppliers it
utilizes to provide any chemicals, substances, goods or services that will be
incorporated into the Products supplied under this Agreement will be conducted
in conformance with applicable law and regulation.

 

AGREED TO AND ACCEPTED BY SUPPLIER       BY:  

/s/ Mikael Bundgaard-Nielsen

    BY:  

 

TITLE:  

Vice President

    TITLE:  

 

DATE:  

2011 07.07

    DATE:  

 

SUPPLIER NAME:

 

Novozymes Biopharma Sweden AB

     

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

7



--------------------------------------------------------------------------------

Attachment C

Products, Prices and Specifications

 

Currency:    SEK Revision date:    April 4th 2011

The reference to Products shall include the two recombinant Products, 1) Zäta
with the GEHC article number 28-4048-76 and 2) rPA with the GEHC article number
28-9932-16 (“Recombinant Products) and the product, serum free Native Protein A,
with the GEHC article number 30-6001-21 (“Native Product”) and the product
Native Protein A (“Lego Product”). All three types of products; Recombinant
Products, Native Product and Lego Product are covered by the term Product.

 

A. RECOMBINANT PRODUCT:

 

Product Name

  

Zäta

GEHC Article number    28-4048-76 Supplier Article Number    6082-221

Unit size:

[*] Zäta per [*] meaning that the content per [*] shall be [*]. Each [*] shall
be labeled with [*] Zäta. For remains achieved during filling the last [*] in
each batch the actual quantity in [*] shall be stated on the label.

Price

 

SEK/[*]

   [*]    [*]    [*]    [*]    [*]    [*]

Zäta ([*] – [*])

   [*]    [*]    [*]    [*]    [*]    [*]

Zäta < [*]

   [*]    [*]    [*]    [*]    [*]    [*]

INCOTERMS: CIP GEHC Uppsala, but for any Purchase Order [*], the parties shall
share equally the freight/insurance costs of such shipment subject to the
transport invoice.

Lead time (PO):

[*]

Remaining shelf life upon delivery:

[*]

Level of Suppliers Safety Stock:

The safety stock will be [*] based on the average of the [*] of the at any time
valid [*] rolling forecast distributed by GEHC and the [*] consumption by GEHC.

For the first year of Zäta supply, [*] safety stock level shall be based solely
on the [*] rolling forecast.

Lead Times for Safety Stock Replenishment:

[*], the lead time for replenishment of purchased safety stock will be [*].

Shelf life

[*]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

8



--------------------------------------------------------------------------------

B. RECOMBINANT PRODUCT:

 

Product Name

  

rPA

GEHC Article number    28-9932-16 Supplier Article Number    6082-271

Unit size: [*] rPA per [*] meaning that the content per [*] shall be [*]. Each
[*] shall be labeled with [*] rPA. For remains achieved during filling the last
[*] in each batch the actual quantity in [*] shall be stated on the label.

Price:

 

SEK/[*]

   [*]    [*]    [*]    [*]    [*]    [*]

Zäta ([*] – [*])

   [*]    [*]    [*]    [*]    [*]    [*]

Zäta < [*]

   [*]    [*]    [*]    [*]    [*]    [*]

[*]

The above prices are based on the prerequisite that the total yield is around
[*] starting from [*]. If the yield in the [*] is proven to be [*] higher or
lower, the price shall be [*].

INCOTERMS: CIP GEHC Uppsala, but for any Purchase Order less than [*], the
parties shall share equally the freight/insurance costs of such shipment subject
to the transport invoice

Lead time IPO):

[*]

Remaining shelf life upon delivery:

[*]

Level of Suppliers Safety Stock:

The safety stock will be at least [*] based on the average of the [*] of the at
any time valid [*] rolling forecast distributed by GEHC and [*] consumption by
GEHC.

For the [*] rPA supply the [*] safety stock level shall be based solely on the
[*] rolling forecast.

Shelf life:

[*]

Lead Times for Safety Stock Replenishment:

[*] the lead time for replenishment of purchased safety stock will be [*].

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

9



--------------------------------------------------------------------------------

C. NATIVE PRODUCT:

 

Product Name    Serum free Native Protein A (nPA) GEHC Article number   
30-6001-21 Supplier Article Number    6082-220

Unit size: [*] nPA per [*] meaning that the content per [*] shall be [*]. Each
[*] shall be labeled with [*] nPA. For remains achieved during filling the last
[*] in each batch the actual quantity in [*] shall be stated on the label.

Price: The price on nPA will be [*].

INCOTERMS: CIP GEHC Uppsala, but for any Purchase Order less than [*], the
parties shall share equally the freight/ insurance costs of such shipment
subject to the transport invoice.

Lead time (PO)

[*]

Remaining shelf life upon delivery:

[*]

Level of Supplier’s Safety Stock:

The safety stock will be [*] based on the average of the [*] of the at any time
valid [*] rolling forecast distributed by GEHC and the [*] consumption by GEHC

For [*] the safety stock level shall be [*].

Shelf life

[*]

Lead Times for Safety Stock Replenishment:

[*], the lead time for replenishment of purchase safety stock will be [*].

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

10



--------------------------------------------------------------------------------

D. LEGO PRODUCT:

 

Product Name    Native Protein A (PA) GEHC Article number    N/A Supplier
Article Number   

Specification: [*].

Price:

The price on PA will be [*]

INCOTERMS: CIP GEHC Uppsala, but for any Purchase Order less than [*], the
parties shall share equally the freight/insurance costs of such shipment subject
to the transport invoice.

Lead time (PO):

[*].

Remaining shelf life upon delivery:

[*]

Level of Supplier’s Safety Stock:

[*]

Shelf life:

[*]

Lead Times for Safety Stock Replenishment:

[*]

Special Terms for Lego Product:

 

a) Lego Product is delivered as an [*].

 

b) Each Purchase Order shall be firm and binding for GEHC and be for [*] of Lego
Product.

 

c) GEHC will provide the Supplier with [*].

***

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

11



--------------------------------------------------------------------------------

GENERAL PRICE TERMS:

Recombinant Products and Native Product:

All prices above are per gram and shall apply for deliveries made in the
applicable calendar year.

[*].

In delivery documentation and invoices the stated quantity delivered shall be
based on the unit size [*]. For remains achieved during filling the last [*] in
each batch the actual quantity in [*] shall be stated on the label, in the
delivery note and in the invoice.

Reference samples for the Recombinant Products and the Native Product, covering
[*], to be provided to GEHC in the deliveries [*].

Gel Prices:

Throughout the period of the Agreement the below prices are [*].

 

Protein

   Media     SEK/[*]  

ZätA*

     [* ]      [* ]       [* ]      [* ]       [* ]      [* ] 

nPA

     [* ]      [* ]       [* ]      [* ] 

rPA

     [* ]      [* ]       [* ]      [* ] 

Additional charges: Unless otherwise agreed in this Agreement the Prices include
all costs relating to the supply of the Products and GEHC shall not be obliged
to reimburse the Supplier for any additional charges or any other costs relating
to the supply of the Products that are not specified herein or otherwise agreed
in writing by the Parties.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

12



--------------------------------------------------------------------------------

Specifications

 

LOGO [g168532ex102logo.jpg]   

ANALYTICAL SPECIFICATION RAW MATERIAL

 

30-6000-60 Ed. AH

  

 

Issued by

QA/

Johanna Ejdersund

  

Approved by

R&D/

Philippe Busson

  

Established by

QA/ Kjell Christensson

   Valid from 2001-04-15    Supersedes 30-6000-60 Ed. AG    PAGE 1(1)

 

rProtein A

Code No: 30-600-60, 28-9932-16

 

1. Packaging instruction    The package shall be suitable for storage of the
material. 2. Terms of transportation    At -18°C or below 3. Storage conditions
   Preserve in a well-closed container at or below -18°C. 4. Remaining Shelf
life    Shelf life is [*] from the date of manufacture. 5. Other name    rPa –
GE Healthcare 6. Formula and mass    Theoretical Mr: 34 318 Dalton calculated
from amino acid sequence 7. Description    rProtein A is a recombinant
engineered form of Staphylococcus aureus Protein A, produced by fermentation of
Escherichia coli. The protein is produced with chemicals and materials of non-
animal origin.    The product is supplied as a clear, amber frozen liquid free
from particulates.

8. Requirements on properties

 

Characteristic

  

Tolerance limit

  

Test method

  

Remark

1. Visual examination    [*]    45-2006-68    2. IgG-binding activity, %    [*]
   04-0008-64    3. Purity by size exclusion chromatography; %    [*]   
04-0008-66    4. SDS-PAGE    [*]    04-0008-65    5. Protein concentration
(A275): mg/ml)    [*]    04-0048-69    6. Microbial contamination, CFU/ml    [*]
   45-2006-39    7. Endotoxin activity EU/mg rProtein A    [*]    45-0306-72   

GE and GE monogram are trademarks of General Electric Company.

©1999-2001 General Electric Company – All rights reserved.

GE Healthcare Bio-Sciences AB, General Electric Company

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

13



--------------------------------------------------------------------------------

LOGO [g168532ex102logo.jpg]

  

ANALYTICAL SPECIFICATION RAW MATERIAL

 

30-6001-60 Ed. AH

 

Issued by

QA/Johanna Ejdersund

  

Approved by

R&D/ Herbert

Baumann

 

Established by

QA/ Christina

Hult-Roos

 

Valid from

2010-04-29

 

Supersedes 30-6001-09 Ed.

AG

  Page 1(1)

 

nProtein A

Code No: 30-6001-09, -20, -21

 

1. Packaging instruction   

The package shall be suitable for storage of the material.

2. Terms of transportation   

At or below -18°C.

3. Storage conditions   

Preserve in a well-closed container at or below -18°C.

4. Shelf life   

Established shelf life is [*] from the date of manufacture.

5. Formula and mass   

Theoretical Mr: 46 762 Dalton calculated from amino acid sequence

6. Description    Protein A is produced from a selected strain of Staphylococcus
aureus Protein A. The protein binds to the Fc region of the immunoglobulin G and
in some cases to immunoglobulin M and A. The substance is supplied as a clear
yellowish or yellow-brown frozen liquid free from particles. The protein is
produced with chemicals and materials of non-animal origin.

7. Requirements on properties

 

Characteristic

  

Tolerance limit

  

Test method

  

Remark

1. Visual examination    [*]    45-2006-68    2. IgG-binding activity, %    [*]
   04-0008-64    3. Purity by size exclusion chromatography; %    [*]   
04-0008-66    4. SDS-PAGE    [*]    04-0008-65    5. Protein conc (A275): mg/ml)
   [*]    45-2006-14    6. Microbial contamination CFU/ml    [*]    45-2006-39
   7. Endotoxin activity; EU/ml    [*]    45-0306-72    8. Content of endotoxin
B µg/g protein A    [*]    14-0015-63   

GE and GE monogram are trademarks of General Electric Company.

©1999-2001 General Electric Company – All rights reserved.

GE Healthcare Bio-Sciences AB, General Electric Company

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

14



--------------------------------------------------------------------------------

LOGO [g168532ex102logo.jpg]

  

ANALYTICAL SPECIFICATION RAW MATERIAL

 

14-0037-84 Ed. AD

 

Issued by

QA/ Elb-Jorde

 

Approved by

R&D/ J Daicic

   

Valid from

2008-08-19

 

Supersedes

14-0037-84 Ed.

AB

  Page 1(2)

 

ZätA protein 905

Code No: 28-4048-76

 

1. Packaging instruction    The package shall be suitable for storage of the
material. 2. Terms of transportation    At or below -18°C. 3. Storage conditions
   Preserve in a well-closed container at or below -18°C. 4. Shelf life   
Established shelf life is [*] from the date of manufacture. Final shelf life is
to be decided by stability studies. 5. Formula and mass    Theoretical Mr: 26
748 Dalton calculated from amino acid sequence 6. Description    ZätA protein is
a recombinant protein produced by a Genetically Modified Organism (GMO) in a
fermentation process.    The substance is a clear, yellowish frozen liquid free
from particulates, supplied in a buffer:    20 mM potassium phosphate    150 mM
sodium chloride    2 mM EDTA    pH 7.0    The bulk is to be manufactured
according to our Base Method, number 14-0040-44. The protein is produced with
chemicals and materials of non-animal origin.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

15



--------------------------------------------------------------------------------

LOGO [g168532ex102logo.jpg]

  

ANALYTICAL SPECIFICATION RAW MATERIAL

 

14-0037-84 Ed. AD

Page 2(2)                    

 

7. Requirements on properties

 

Characteristic

  

Tolerance limit

  

Test method

  

Remark

1. Visual examination    [*]    45-2006-68    2. IgG-binding activity, %    [*]
   04-0008-64    3. Purity by size exclusion chromatography; %    [*]   
04-0008-66    4. SDS-PAGE    [*]    04-0008-65    5. Quantification; mg/ml   
[*]    04-0013-21    6. Microbial contamination CFU/ml    [*]   
45-2006-39 Ed. AB    7. Endotoxin activity EU/mg ZätA protein    [*]   
45-0306-72 Ed. AF   

Comment:

GE and GE monogram are trademarks of General Electric Company.

©1999-2001 General Electric Company – All rights reserved.

GE Healthcare Bio-Sciences AB, General Electric Company

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

16



--------------------------------------------------------------------------------

Attachment D

Business Terms

 

1. Specifications

The Products to be supplied in accordance with the terms of this Agreement are
set forth in Products and Prices, Attachment C. A technical specification in
relation to a specific Product is referred to as the “Specification” as set
forth in Attachment C.

 

2. Delivery documentation

With each shipment the Supplier shall deliver the following documents to GEHC:
Certificate of Analysis, Packing slip and the Commercial Invoice.

 

3. Prices and Payment Terms

 

  a. Firm Prices. The Prices of the Products are firm for the Term of this
Agreement. Prices are quoted excl. VAT and other taxes.

 

  b. Taxes. Unless prohibited by law, the Supplier will separately indicate on
its Invoice any tax that is required to be imposed on the sale of Products.

 

  c. Payment Terms. GEHC shall settle any undisputed invoices arising under this
Agreement [*] ([*]) days after receiving on Invoice prepared in accordance with
the terms of this Agreement. Invoices shall be issued upon delivery. All sums to
be paid by GEHC under this Agreement shall be in the currency specified in
Attachment C. Interest for late payments shall not apply to payments that GEHC
contests in good faith and shall in no event exceed applicable statutory
interest rate.

 

  d. [*].

 

  e. Invoicing requirements. The Supplier’s Invoices shall contain the GEHC
Purchase Order number and other such information as may be required by law or
requested from time to time by GEHC. Each cost item shall be specified in the
invoice. The stated and delivered quantities shall match between the invoice,
actual delivery and in the delivery documentation, based on the use of the unit
size as specified in Attachment C. Invoices shall be addressed to GEHC or the
GEHC affiliate who has placed the purchase order with the Supplier.

 

  f. [*]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

17



--------------------------------------------------------------------------------

4. Components and Materials

At GEHC’s option, GEHC may instruct the Supplier to procure or provide all
materials and components necessary for the manufacture of the Products from on
approved supplier, in which case an approved suppliers list shall be maintained
by the Supplier. Any new suppliers selected by the Supplier in connection with
the Agreement must be approved by GEHC, whereupon they may be added to such
approved suppliers list. Any verified change of cost of raw materials resulting
from GEHC’s instruction to change supplier, shall effect the price of the
concerned Product in the same proportion as the change of the Supplier’s
production cost of the concerned Product.

 

5. Additional Suppliers

The Supplier shall, at GEHC’s written request, provide reasonable assistance to
GEHC with regard to GEHC’s efforts to have back-up manufacturing solutions in
place for the Products (i) by providing GEHC or such designee with copies of all
written embodiments of Production Document (ii) by making relevant personnel
available within reason for consultation. Supplier may charge GEHC a reasonable
fee for such services which shall be subject to agreement prior to initiation.

 

6. Forecast and Commitment

 

  a. Forecasting. [*] ([*]) days before the end of each quarter, GEHC shall
submit to the Supplier in writing a [*] month rolling forecast (“Forecast”)
broken down by Product ([*]) and into calendar quarters. Supplier shall use the
Forecast as the basis for its production planning and shall adjust the Safety
Stock according to the new Forecast within the agreed lead times. The Forecast
shall reflect GEHC’s best estimate of its need for the Products from the
Supplier at the time of the submission, subject to section e) below. If GEHC is
unable to provide a timely forecast, GEHC shall upon request be granted an
extension of [*] ([*])days from the original Forecast due date. If the Forecast
is not submitted at such time then the second quarter from the previous Forecast
will be firm and binding on GEHC and the Supplier.

 

  b. The Forecast. The [*] of every rolling Forecast provided by GEHC for the
Recombinant Product and for the Native Product shall be [*] on GEHC and the
Supplier. [*]. Upon receipt of the Forecast, Supplier shall notify GEHC if
Supplier is unable to deliver according to said Forecast (including any specific
quarter) included in the forecast. Supplier agrees to provide such notification
to GEHC within [*] days.

 

  c. General Supply Commitment. The Supplier shall use its best commercial
efforts to manufacture and deliver the Recombinant Product and the Native
Product within [*]. To ensure this is upheld, the Forecast will be assessed as
described in section 14. In the event that the market demand exceeds this
volume, GEHC and Supplier will work together and make best efforts to meet the
market demand. If the Supplier should be unable to meet GEHC’s requirements in
accordance with the forecast or should fail to accept any orders in excess of
the forecast within agreed time limits, the Parties agree GEHC shall be released
from such part of its purchase commitment that the Supplier is unable to deliver
on the requested delivery times

 

  d. Purchase Commitment Recombinant Product. As a result of this Agreement, the
Supplier will become a preferred supplier of GEHC for the Recombinant Products.
The Parties have agreed that the annual deliveries shall be at least [*] ([*])
percent of GEHC’s total actual requirements in [*] for the Recombinant Products.
For the avoidance of doubt, the annual deliveries of individual Recombinant
Products shall not be lower than [*]% of the total annual requirement for any
particular Recombinant Product.

The purchase commitment for a Recombinant Product shall start and be calculated
at such time the following criteria for the Recombinant Product are met as part
of the TT Programs:

 

  a) [*];

 

  b) [*]

 

  c) [*],

 

  d) [*]

In the event GEHC should fail to fulfill its purchase obligations hereunder it
shall immediately notify Supplier of such failure and as its sole liability
immediately issue a purchase order for the missing quantities upon the
Supplier’s written request thereto. The Supplier agrees to maintain the
equivalent ability to manufacture the Recombinant Product for GEHC.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

18



--------------------------------------------------------------------------------

If the Supplier during a certain [*] is unable to timely supply the Recombinant
Product in quantities specified in GEHC’s Forecast, then GEHC’s purchasing
commitment for that quarter shall be reduced with a quantity corresponding to
the shortfall.

 

  e. Purchase commitment Native Product. As a result of this Agreement the
Supplier will continue to be the supplier of GEHC for the Native Product. The
Parties have agreed that the annual deliveries shall be no less than [*]% of
GEHC’s total actual requirements in [*] for the Native Product. GEHC reserves
the right to develop alternative sources for the Native Product. In the event
that such a project is started GEHC agrees to provide the Supplier with at least
[*] months notice prior to the commencement of deliveries from an alternative
supplier. In such an event the Parties agree to negotiate in good faith
acceptable commercial and project management terms.

 

  f. No further Obligation. Other than as set out in this Section 6, it is the
express understanding of the Parties that GEHC shall have no further obligation
to purchase Products exclusively from the Supplier or to purchase any further
minimum amount of Products, and may use other suppliers for any and all
Products, or similar products in accordance with the stipulated terms herein.

 

7. Contract Managers and Communication

 

  a. Contract Manager. Both the Supplier and GEHC will appoint a contract
manager to manage their respective obligations under this Agreement, to act as
focal points between the two organizations and review progress on a quarterly
basis. The contract manager shall be as specified below or such other person as
subsequently communicated to the other Party.

GEHC: [*]

Supplier: [*]

 

  b. Legal Notices (as set forth in Section 18 in Attachment E).

 

  GEHC:    Björkgatan 3      751 84 Uppsala, Sweden      Fax No. [*]   Supplier:
   St Lars väg 47,      220 09 Lund      Fax No:

 

  c. Crisis Communication. The Supplier must maintain the ability to contact or
receive contact from GEHC on a twenty-four (24) hour per day, seven (7) days per
week basis in order to communicate and manage crisis situations that threaten to
or interrupt the supply chain.

 

8. Insurance

During the term of this Agreement and for [*] thereafter each party undertakes
to maintain a comprehensive liability insurance policy, products liability
inclusive, at terms and conditions customary to the business. Such insurance
shall be for on insured sum of not less than [*] Swedish kroner ([*] SEK) (or
the equivalent in USD). Each party shall upon request furnish to the other party
a certificate evidencing such insurance.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

19



--------------------------------------------------------------------------------

9. Safety Stock

The Supplier shall keep a Safety Stock at the Supplier’s premises, corresponding
to the minimum set inventory values and the replenishment times in Attachment C.

The inventory levels stated in Attachment C shall be based on the latest [*]
Forecast distributed by GEHC. In case a new Forecast leads to replenishment
actions for the safety stock the Supplier shall use all commercially reasonable
efforts to replenish the Safety Stock as soon as practical and always within the
agreed lead times set forth in Attachment C.

The Supplier shall provide GEHC with finished goods inventory levels and Safety
Stock levels within [*] days upon request from GEHC

 

10. Manufacturing Process

All written manufacturing or production documentation and records relating to
the Products are defined as “Production Document(s)”

For avoidance of doubt the know how listed in attachments F, G, H and K and the
know-how to be generated as part of the TT Programs, are deemed to be Production
Documents and shall be the sole property of GEHC and may be only used for the
purpose of manufacturing the Products on behalf of GEHC under this Agreement
unless otherwise agreed in writing by the Parties.

The Supplier shall document and GEHC shall have access to review all required
written manufacturing or production records relating to any of the Products and
upon request from GEHC, the Supplier is obliged to send GEHC copies of the
requested Production Documents

The Supplier shall always keep and maintain the master list of Production
Documents generated by the Supplier, initially stated in Attachment K, and the
Supplier shall send upon GEHC’s request on update of any of the documents
included in the master list of Production Documents.

The approved validation reports for the completion of the tech transfer under
the TT programs will act as baseline documents, over the production process for
each of the Recombinant Products showing the starting fermentation volume, the
yields for each of the process steps and the expected outcome per purification
batch, to be used for example as a base in productivity improvement issues.

 

11. Business interruption

The Supplier undertakes to keep GEHC informed about any circumstances that might
reasonably impact on the Supplier’s ability to supply the Products, timely and
in accordance with applicable quality standards, including any plans to close or
divest the business relating to all or any of the Products. If such circumstance
should arise or may reasonably be possible to arise the Supplier shall
immediately inform GEHC and propose a plan on how to mitigate the consequences
thereof. The Parties shall then in good faith conduct negotiations concerning
the actions to be taken and the costs to avoid or mitigate the risks.

 

12. Reports

Reports:

GEHC will provide Supplier within [*] of the close of each [*] period a report
of the total quantity of the Recombinant Products purchased by GEHC from all
suppliers during the period.

 

13. Performance goals

The purpose of the performance goals are primarily for the Supplier to plan the
operations at the Supplier’s site and take preventive initiatives so that the
set performance goals con be achieved. The results of the Supplier’s performance
in below areas should be a port of the business reviews between the two Parties.
While the performance goals are targets and non-achievement of such goals shall
not be considered as material breach of contract the Supplier agrees to use all
commercially reasonable efforts to achieve the performance goals.

Performance goals – as per GEHC:

 

  1. Deliveries within Specification, agreed lead times and quantities;
performance goal is [*] according to the terms in Attachment C

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

20



--------------------------------------------------------------------------------

  2. Number of complaint reports sent to the Supplier by GEHC; performance goal
is [*]

 

  3. Business contingency plan audits and GEHC quality audits performed and with
the result approved; performance goal is [*]

 

14. Business reviews.

The Parties shall preferably meet face to face and perform quality business
reviews [*] with focus on quality, delivery, joint cost savings projects, change
requests, forecasts.

The agenda for the [*] business review meetings should cover:

 

  i. Performance goals – as per GEHC

 

  ii. Forecast/Commitment

 

  iii. Purchase commitment, both Parties

 

  iv. Status on change requests and joint savings projects

 

  v. Any other businesses

 

15. Audit

Supplier shall have the right to have an independent third party reasonably
acceptable to GEHC, such as one of the global auditing firms, to conduct an
annual audit of GEHC’s records to ensure compliance with GEHC’s commitments
according to Section 6d (minimum purchase) in said Section of the Agreement.

 

16. Supply of GEHC products for the manufacture of Products

During the term of this agreement the Supplier shall have the right to purchase
the following products from GEHC at prices stipulated in Attachment C:

 

  Name    Article No:      [*]      

Delivery conditions: CIP Lead time: Delivery lead times if Purchase Orders are
placed in accordance to lead time schedule in Attachment J Credit term: [*] days
from date of invoice

Order handling: all order shall be submitted to [*] and copy to the Contract
Managers, together with a declaration of the intended use for the Products.

The sale of the goods to the Supplier shall be subject to GEHC Conditions of
Sale and the terms herein.

The products ordered in accordance with this Section may only be used in the
manufacture of the Products for delivery to GEHC or products produced by
Supplier under license to third party.

 

17. Cell banks

The biological starting material used in the fermentation process originates
from the cell banks are kept and owned by GEHC. Such material may only be used
in connection with the manufacture of the Products and shall be returned to
GEHC, alternatively destroyed upon termination of this agreement for whatever
reason, unless otherwise agreed by the parties in writing. Supplier shall not
disclose or provide such material to any third parties, unless GEHC has given
its prior written consent thereto. The Supplier agrees not to sequence, extract
or in any other way use the plasmid, the chromosome or any of the DNA codes
present in the cell banks.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

21



--------------------------------------------------------------------------------

The Supplier may order starting material at no cost of Supplier according to the
following conditions:

 

  a) Lead time: [*] days, unless otherwise agreed.

 

  b) Orders: written orders in accordance with form provided by GEHC specifying
product, campaign, numbers of vials and requested delivery date. The order will
be sent to:

GE Healthcare Bio-Sciences AB

Att: [*]

BL3-2

Björkgatan 30

751 84 UPPSALA

Sweden

tel: [*]

fax: [*]

 

  c) GEHC will confirm order without delay and provide a notice two weeks before
the estimated delivery date.

 

  d) Supplier shall confirm receipt of the cell bank.

 

  e) Transportation: GEHC will coordinate with the Supplier to ensure
appropriate delivery time and arrangements for the cell banks and will arrange
and pay for transportation.

Documentation: The cell banks will be accompanied by a Certificate of Analysis
in accordance with the documents listed in Attachment F.

 

  f) The Supplier shall provide GEHC at the beginning of every [*] a report of
the total quantity of seed stock for each of the Products as well as the planned
consumption of the seed stock for the following [*] ([*]) months. GEHC shall use
this information for their internal planning purposes.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

22



--------------------------------------------------------------------------------

Attachment E – General Terms and Conditions

 

ORDER AND SUPPLY

 

1. Purchase Orders

 

1.1 Purchase Order Contents. GEHC shall issue purchase orders to the Supplier
stating the quantity and delivery date for Products (a “Purchase Order”) in
accordance with the agreed Forecast. The Purchase Orders shall be written and
sent through an electronic purchasing system or by fax, e-mail or other agreed
method.

 

1.2 Acceptance of Purchase Order. The Supplier shall be deemed to have accepted
a Purchase Order upon receipt from GEHC so long as the terms are consistent with
those stated in this Agreement. The Supplier shall confirm compliance with the
Purchase Order in writing within [*] ([*]) business days of the receipt of
Purchase Order.

 

2. Transportation; Title and Risk of Loss

 

2.1 Unless otherwise agreed, Products shall be delivered according to the
Incoterms set out in Attachment C

 

2.2 If the delivery term agreed in Products and Prices in Attachment C or
Purchase Order, if any, is an Incoterm such term of delivery shall be construed
according to the edition of Incoterms in force at the Effective Date.

 

3. Delivery

 

3. The Supplier shall deliver the Products on the date and in quantity set forth
in the Purchase Order. The Supplier may only deliver prior to the agreed
delivery date with the written consent of GEHC. Deliveries shall not be regarded
as completed until the Delivery Documentation stated in Attachment D has been
provided.

 

3.2. The lead time as specified in Attachment C for the Product shall count from
the date of issue of the Purchase Order to receipt of the Products at GEHC
premises, including receipt of any agreed documentation, provided that such
Purchase Orders are within the Forecast. Orders exceeding the Forecast are dealt
with by the Parties in accordance with Exhibit D, Section 6c).

 

3.3 Supplier shall inform GEHC immediately of any reasonably expected delays.
Such information shall be in writing and state the cause of the expected delay
and when delivery con be expected. In such cases it is Supplier’s duty to take
all reasonable steps to minimise the expected delay. GEHC shall grant Supplier
an appropriate extension of delivery dates if any delay in delivery is
attributable to GEHC’s failure to deliver any necessary technical documents,
materials, information to be supplied by GEHC under this Agreement or by reason
of GEHC’s instructions or lock of instructions or for any other reason
attributable to GEHC or any third parties for which GEHC is responsible.

3.4 GEHC and Supplier hereby agree that upon Supplier’s delay of delivery of any
of the Products the following shall apply: If delivery of Products according to
a specific order position has not beer, completed as per the last agreed
delivery date for that order position then Supplier shall use best commercial
efforts to manufacture and deliver the delayed Products as soon as practically
possible. For any such delayed part of the Products. GEHC shall be granted a
discount of [*] percent ([*]%) of the agreed purchase price for any part of the
order position that is delivered after the last agreed delivery date.

 

3.5 If Supplier is delayed with [*] ([*]) weeks or more counting from the last
agreed delivery date, then GEHC shall have the right to cancel the order
position concerned or the delayed part thereof with immediate effect provided
such cancellation is made not later than [*] ([*]) business days after the
expiration of the [*] ([*]) week period.

 

3.6 Supplier shall not be responsible for any delay (i) caused by force majeure,
(ii) caused by Supplier’s carriers if outside the control of Supplier, (iii)
caused by or attributable to GEHC or its carriers or subcontractors, (iv) not
attributable to Supplier in connection with applying for, obtaining or
presenting the relevant export licenses, or other certificates to be prepared by
Supplier according to the terms of this Agreement, or (v) caused by delay of or
defects in chromatographic products delivered to Supplier By GEHC.

 

3.7 The remedies of this Section 3 in relation to delay in delivery caused by
Supplier shall be GEHC’s sole remedy in the event of delay, except from the
termination rights according to Section 16 below and/or indemnification rights
due to the gross negligence or wilful misconduct of Supplier.

 

4. Inspection Period

All Products delivered to GEHC by the Supplier must meet the terms and
conditions of this Agreement and the related Purchase Order, All Products shall
be received subject to GEHC’s acceptance or rejection on or before the end of
the Inspection Period. GEHC may reject an entire-order based upon a reasonable
sampling of Products. “Inspection Period” means [*] ([*]) business days. Partial
or total payment by GEHC for Products under this Agreement prior to the end of
the Inspection Period shall not constitute its acceptance thereof, nor shall
such payment remove the Supplier’s responsibility for any non-conforming items.

The Supplier acknowledges that GEHC’s inspection of the goods may be based on
the review of the Certificate of Analysis issued by the Supplier and that GEHC
shall not he prevented from raising any claims under the warranty in clause 11
after the expiration of the Inspection Period.

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

23



--------------------------------------------------------------------------------

5. Safety Stock

Supplier shall maintain at its’ own cost and risk the safety stock agreed as set
forth in Attachment C. The safety stock shall be managed in accordance with
first in - first out principle.

 

6. Changes to Products

 

6.1. GEHC Proposed Changes. GEHC may propose changes to the Specification or the
manufacturing method for the Products by submitting the proposed changes to the
Supplier in writing. The Supplier agrees to use all commercially reasonable
efforts to accommodate any such proposals of GEHC and shall respond in writing
to GEHC within [*] ([*]) business days after receipt of such changes with the
following information, as applicable: (a) time required to implement proposed
changes; (b) impact of proposed changes on pricing of Product; and (c) impact of
proposed changes on the lead time of the Product. If the Parties agree on the
changes to the Specification they shall amend this Agreement accordingly. If the
Parties fail to agree on the amendments to be made to the Agreement to reflect
the changes to the Specification the terms in effect prior to commencement of
the negotiations shall remain in full farce and effect and the Supplier shall
continue to supply the Product to the existing Specification, but GEHC may in
such event terminate the Agreement with regard to such Products with at least 6
months notice.

 

6.2. Supplier’s Proposed Changes. The Supplier may propose, a change to the
Specifications (including, but not limited to, changes which may affect quality,
form, fit, function, reliability, regulatory compliance, safety or interface
capability with GEHC products) or a change in its manufacturing and or quality
control methods (including, but not limited to changes of sources of materials,
changes in manufacturing processes or locations, changes in manufacturing
formula, specifications, analytical methods] but the Supplier shall not
implement such change without the prior written consent of GEHC, which, shall,
not be unreasonably withheld. GEHC agrees to respond within [*] ([*]) business
days from receipt of notification The Supplier shall make such proposals in
writing explaining the reason for the changes and providing reasonable detail
sufficient for GEHC to evaluate the proposal. GEHC agrees to use all
commercially reasonable efforts to accommodate any such proposals. Upon request
of GEHC, the Supplier shall provide samples of the Products manufactured
according to the proposed new specification or manufacturing method or quality
control method for evaluation purposes. Once the change has

  been approved by GEHC the Supplier shall update the Production Documents
accordingly and shall promptly send updated versions to GEHC.

 

6.3. The Parties shall agree on a format for notice of proposed changes.

 

7. Packaging and marking

The Supplier shall be responsible for the safe and suitable packaging and
labeling of the Products, for complying with the packaging and marking
requirements in the Specifications, if any, and all applicable laws and
regulations relating to the packaging, marking and transport of the Products.

 

8. Health and Safety

 

8.1. The Supplier shall use all reasonable efforts to ensure that all
information held by or reasonably available to it regarding any changes
occurring after the Effective Date with regard to potential hazards known or
believed to exist in the transport, handling, or use of any Products and/or
performance of any services shall be received by GEHC in writing prior to
delivery of the Products and/or performance of the services.

 

8.2. Employees, agents and representatives of the Supplier visiting any of
GEHC’s sites shall be subject to such safety and security regulations as may be
in force on that site.

 

9. Business Contingency Planning

 

9.1. Business Contingency Plan. Upon GEHC’s request, the Supplier shall provide
to GEHC a summary of Suppliers Business Contingency Plan that outlines the
Supplier’s internal contingency arrangements to support GEHC continuity of
supply if the Supplier or any of the Supplier’s suppliers are unable to provide
Products or components to such Products to GEHC.

 

9.2. GEHC shall have the right to carry out audits of the Supplier’s Business
Contingency Plan on a regular [*] basis with [*] ([*]) days prior notice. Each
Party shall bear its own costs during such audits.

 

10. Compliance

 

10.1. Applicable Laws. The Supplier represents and warrants that its performance
under this Agreement and its manufacture of the Products will comply with all
applicable laws and regulations, and all conventions and standards issued by
relevant authorities and that the Supplier has obtained all applicable permits
and licenses necessary to perform its obligations under this Agreement.

 

10.2.

Assistance. The Supplier shall at GEHC’s request give reasonable assistance
necessary to obtain any licenses required by GEHC with respect to the
importation, exportation, marketing and use of the Products and provide GEHC
with all information in relation to the Products which may be required by any
regulatory authority. The Supplier agrees to provide assistance and

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

24



--------------------------------------------------------------------------------

  support to GEHC as described above and in Section 10.3 - 10.7 below. If such
services should go beyond what the Supplier finds reasonable then the Supplier
may charge GEHC a reasonable fee for such services provided the Parties agree to
it before such services has been conducted.

 

10.3. Regulatory Approvals and other Governmental Registrations. GEHC shall be
solely responsible for identifying, obtaining, and maintaining at its sole cost
and expense all applicable clearances and approvals and approvals that are
required for the development, manufacture, or sale of any end products
incorporating the Products. The Supplier shall provide GEHC with reasonable
support and assistance in obtaining any such approvals, which may include
providing test reports and data necessary to meet the country specific
regulatory requirements.

 

10.4. Regulatory Agency Inquiries. If any other regulatory body with authority
over the end products to which the Products form part, provides written notice
to the Supplier to inquire about or investigate any Product or conduct any audit
or inspection of facilities used for the manufacture, storage or distribution of
Products or request any information related to the manufacture of any Product,
the Supplier shall give notice thereof to GEHC within one working day of receipt
of such contact from the regulatory body.

 

10.5. Security Measures. The Supplier agrees that it, if relevant, will adopt
industry standard security measures which are consistent with accepted programs
including the US Customs-Trade Partnership Against Terrorism (“C-TPAT”), the
European Union’s Authorized Economic Operator program and other similar programs
where applicable.

 

10.6. Export Restrictions. If any Products are subject to export restrictions in
the country of manufacture or shipment GEHC shall be solely responsible for any
such requirements in connection with the export of the Products. The Supplier
shall, if requested by GEHC, support GEHC with information required to establish
ECCN and ECN numbers and to obtain export licenses or other certificates or to
establish value of US components.

 

10.7. Country of Origin. In accordance with GEHC’s request, if required for the
sole of Products to GEHC hereunder, the Supplier will mark each Product, and, as
appropriate. Product packaging, labels, or invoices with the country of origin
for the Product, in accordance with the applicable trade and customs laws. The
Supplier will also at the request from GEHC provide reasonable and auditable
documentation that establishes the country of origin for a Product and including
the raw materials used to manufacture such Product for the whole supply chain,
including without limitation, certifications of

  origin for Products qualifying for NAFTA or EEA preferential duty provisions,
as applicable.

 

10.8. Personal Data Protection. With regard to personal data received from GEHC,
the Supplier agrees (i) not to use it other than for its intended purpose, (ii)
not to disclose it to any third parties, and (iii) not to transfer it to any
countries outside the European Union, unless GEHC has given its prior written
consent thereto. The Supplier shall use appropriate measures to ensure security
and confidentiality of GEHC personal data. Supplier shall notify GEHC in the
most expedient time possible and without unreasonable delay of any Security
Breach involving any GEHC personal data where “Security Breach” is defined as
any event involving an actual, potential or threatened compromise of the
security, confidentiality or integrity of the data, including but not limited to
any unauthorized access or use. GEHC shall have the right to use personal data
received from the Supplier in conformity with applicable data protection laws.
Upon termination of this Agreement, for whatsoever reason. Supplier shall stop
the Processing of GEHC Personal, unless otherwise agreed by GEHC, and these
undertakings shall remain in force until such time as Supplier no longer
possesses GEHC Personal Data. For the purpose of this provision the definition
of “personal data” is that provided in EU Directive 95/46/EC.

WARRANTY, INDEMNIFICATION AND LIABILITY

 

11. Warranty

 

11.1. Product Warranty. The Supplier represents and warrants that the Products
will:

 

  a) conform strictly to and be manufactured in accordance with the
Specifications referred to in Attachment C and the Production Document:

 

  b) be free from defects in material and workmanship, whether latent or
otherwise.

Supplier does not warrant, represent or in any way undertake any warranties of
merchantability or fitness for a particular purpose of any Products.

 

11.2. Supplier Intellectual Property Warranty. The Supplier represents and
warrants as follows: (i) it owns or has the right to use all of its own
Process-Related Technology existing as of the Effective Date that it will use to
manufacture the Products and to sell the Products to GEHC; and (ii) neither the
Supplier’s equipment nor any of its Process-Related Technology used to
manufacture the Products infringes or is alleged to infringe any patent or other
proprietary right of any other person.

 

11.3.

GEHC Intellectual Property Warranty. GEHC represents and warrants as follows:
(i) GEHC owns or has the right to use and license to Supplier all of its own
Product-Related Technology and/or its own Process-Related Technology; and (ii)
the Product-Related

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

25



--------------------------------------------------------------------------------

  Technology and/or Process-Related Technology that it owns or controls does not
infringe and is not alleged to infringe any patent or other proprietary right of
any other person in connection with manufacture, use or sale of the Products by
GEHC and its direct or indirect customers.

 

11.4. Execution and Performance of Agreement. The Supplier represents and
warrants that it has the full right, power, and authority to enter into and
perform its obligations under this Agreement.

 

11.5. Survival of Warranties. The Supplier agrees that (i) the warranties set
forth in this section shall survive the inspection, acceptance, and use of the
Products by GEHC, its distributors and sub-distributors for a period of the
shorter of either [*] ([*]) months from completion of delivery of the Purchase
Order or the shelf life as specified in Attachment C (“Warranty Period”) and
(ii) are in addition to any warranties and remedies to which the Supplier may
otherwise agree in writing or which are mandatory by statutory law. The Supplier
agrees to extend to GEHC any warranties received from the Supplier’s suppliers.
The Supplier warrants Products only as set forth in this Agreement and disclaims
all other warranties.

 

11.6. Returns. GEHC may return to the Supplier any Product that does not conform
to the representations and warranties. Any such Product shall be returned to the
Supplier and then once replaced returned to GEHC at Supplier’s expense
(including all transportation and insurance). The Supplier will, at its cost,
and as soon as reasonably practicable replace the returned Product to bring the
Product in conformance with the warranty, and will return the replacement
Product as soon as possible, but in any event within thirty (30) days, after
receipt of the non-conforming or defective Product. If the Supplier is unable to
return the Product within thirty (30) days, the Supplier shall at GEHC’s request
provide GEHC a refund as defined in section 11.8 below. In the event of GEHC
accepts the refund, this shall be GEHC’s sole remedy with regards to such
return.

 

11.7. Complaints. Any complaint shall be regarded as having been timely lodged
if GEHC notifies the Supplier of the fault at any time during the warranty
period. Within [*] weeks after any complaint lodged by GEHC concerning a
defective Product the Supplier shall make a reasonably detailed report to GEHC
including a root cause analysis and the corrective and preventive action that
has been initiated according to the Suppliers standard operating procedure, if
warranted by investigation findings.

 

11.8. Credits/Refunds. In accordance with this Section 11, the Supplier shall
refund GEHC by wire transfer or check for any payment GEHC made with respect to
such Product GEHC may elect, at its sole discretion, to take such credit on

  any open invoices of the Supplier in the place of such refund.

 

11.9. Recalls and Field Corrections. If any recall, product withdrawal or field
correction of any end product incorporating the Products is required by a
governmental agency or by GEHC for safety or efficacy reasons resulting from the
supply by the Supplier of any Product not complying with the warranties included
in the Agreement then the Supplier shall bear all costs and expenses, including
but not limited to the costs and expenses related to such recall or field
correction, communications and meetings with all required regulatory agencies,
replacement stock, service labor, installation, travel, notifying customers of
such recall and any replacement product to be delivered to those same customers,
including shipping costs. To the extent that any such recall or field correction
is due in part to the negligent or intentional acts or omissions of GEHC, GEHC
shall be responsible for such costs and expenses equitably in proportion to its
fault.

 

11.10. Testing. In the case of disagreement between the Parties concerning the
quality of Products delivered and such disagreement relates to the provisions in
this Section 11, a sample shall be submitted to an independent laboratory to be
agreed upon by the Parties and the report from such laboratory shall finally
settle whether or not the delivery has met the specification or not. The cost
for the laboratory shall be borne by the failing party.

 

11.11. The Parties agree that the product warranty in Section 11.1 shall not
apply with regard to Lego Products. Instead the Supplier represents and warrants
that the Lego Product has been subject to the preliminary testing specified in
Exhibit H and that the results from such test, nor any other circumstances
during the manufacture give reason to believe that the Lego Product may not
comply with the Specifications. Any complaints concerning Lego Products shall be
submitted not later than ninety (90) days after receipt of Certificate of
Analysis. In the event of defective Lego Product, which have been used in the
production of GEHC prior to receipt of the Certificate of Analysis, the Supplier
agrees to compensate GEHC for direct damage and loss, such as loss of
contaminated production batches or cleaning costs, up to a total amount of seven
and a half million Swedish kroner (7.500.000 SEK] per calendar year. However,
the Supplier shall not be liable to the extent it can verify that the Lego
Products have been manufactured strictly in accordance with the manufacturing
methods described in Exhibit H and that no preliminary test or any other
circumstances have given reason to believe that the Lego Product might be
defective.

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

26



--------------------------------------------------------------------------------

12. Indemnification

 

12.1. Supplier Indemnity. Subject to Section 14 below, the Supplier agrees to
defend, indemnify, protect, and hold harmless GEHC and GEHC’s Affiliates,
employees, agents, servants, and representatives from and against any and all
claims, damages, losses, liabilities, and expenses of whatever nature, arising
out of or relating to: (i) the breach by the Supplier of any material term of
this Agreement or (ii) any negligent act or omission, or willful misconduct of
the Supplier or its agents, employees, or subcontractors. GEHC shall notify the
Supplier of any such claim, suit, or proceeding, and Supplier will assist (at
the Supplier’s expense) in the defense of the same.

 

12.2. GEHC Indemnity. Subject to Section 14 below, GEHC agrees to defend,
indemnify, protect, and hold harmless the Supplier and its Affiliates,
employees, agents, servants, and representatives from and against any and all
claims, damages, losses, liabilities, and expenses of whatever nature, arising
out of or relating to: (i) the breach by GEHC of any material term of this
Agreement; (ii) any and all damages, losses, costs and expenses (including,
without limitation, reasonable attorney’s fees) arising out of or from any and
all successful claims, suits, actions or proceedings for bodily injury, death or
property damage or any other injury or damage of any kind whatsoever arising out
of GEHC’s or its direct or indirect customers’ promotion, distribution, sale or
the use of any of the Products, unless such injury or damage is ascribable to
Supplier hereunder; or any negligent act or omission, or willful misconduct of
GEHC or its agents, employees, or subcontractors. Supplier shall notify GEHC of
any such claim, suit, or proceeding, and GEHC will assist (at GEHC expense) in
the defense of the same.

 

12.3. Intellectual Property Indemnity. Each party agrees to defend, indemnify,
protect, and hold harmless the other Party and its affiliates, employees,
agents, servants, and representatives from and against any and all claims,
damages, losses, liabilities, and expenses of whatever nature, resulting from a
breach of its warranties made in Section 11.2 respectively 11.3. If a party has
reason to believe that (i) the use of any its Process-Related Technology is
enjoined by a court, it will first use best efforts to either procure the
necessary licenses to continue manufacturing under the relevant Process-Related
Technology or adjust the manufacturing process at its sole- cost to avoid
infringing such third party’s intellectual property (provided that such an
adjustment can be made without otherwise breaching the Agreement and (ii) if
after using best efforts, the first two options are not commercially reasonable,
the other party may terminate the Agreement immediately and be entitled to

  prompt reimbursement of unavoidable costs

(hereunder unsold Products) incurred until such termination.

CONFIDENTIALITY AND GE PROPERTY

 

13. Confidentiality

 

13.1. During the Term of this Agreement and the supply agreements preceding this
Agreement, each Party (the “Recipient”) may have received or will receive or
have access to certain information of the other Party (the “Discloser”) that is
Confidential Information of the Discloser. For purposes of this Agreement,
“Confidential Information” shall mean any information disclosed by the Discloser
to the Recipient, whether technology-related or business-related, whether
furnished before or after the Effective Date and irrespective of the form of
communication. All written information must be clearly marked using words such
as “confidential” or “proprietary” in order to be treated as Confidential
Information, unless of apparent confidential nature. The Recipient will protect
the Confidential Information with the same degree of care as the Recipient uses
for its own similar information, but no less than a reasonable degree of care.
Confidential Information may only be used by those employees, contractors and
advisors of the Recipient and its affiliates (“Representatives”) who have a need
to know such information for the purposes related to this Agreement and who are
bound by equivalent confidentiality obligations, and the Recipient shall inform
such Representatives of the confidential nature of such Confidential Information
and the obligations of the Recipient hereunder. The Recipient shall be
responsible for any breach of this Agreement by it or any Representative to the
same extent as though such Representatives were Parties hereto. The Parties
acknowledge that trade secrets are deemed Confidential Information to be
protected indefinitely. The Parties also agree that all other information,
including but not limited to technical information (which is not intellectual
property rights) and forecasts disclosed during the Term or prior to the
formation of this Agreement are deemed Confidential information to be protected
during the term and for a period of [*] ([*]) years thereafter.

 

13.2. Exclusions. The undertakings in clause 13.1 shall not apply to information
which:

 

  (a) is publicly available through no fault of the Recipient;

 

  (b) the Recipient can show by reasonable written record was in his possession
at the time of disclosure and which was not acquired directly or indirectly from
the Discloser;

 

  (c) is rightfully received from a third party with no duty of confidentiality;

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

27



--------------------------------------------------------------------------------

  (d) has been developed by the Recipient independently of the Confidential
Information received from the Discloser; or

 

  (e) the Recipient notifies the Discloser is required to be disclosed by the
Recipient pursuant to a legally enforceable order, direction or other regulation
but any disclosure shall only be so far as necessary to give effect thereto.

 

13.3. Return of Confidential Information. All Confidential Information supplied
to or acquired by each Party and all copies thereof shall be returned to the
other Party within [*] ([*]) days after termination of this Agreement. All
information consisting of documents, notes and other writings prepared by one
Party based on non-public data of the other Party shall be destroyed except for
one copy of the Information to be kept in the Recipient’s legal files.

 

13.4. Development. The confidentiality terms in this Clause shall not be
construed to limit GEHC’s or Suppliers right to independently develop or acquire
products without use of the other Parties Confidential information.

 

13.5. Restrictions on Use of Design Materials and Know How. During and after the
Term the Supplier, unless subject to written agreement between the Parties
hereto, shall be prohibited from selling to any third party any Product or
equivalent product that is either (i) developed for GEHC under this Agreement;
(ii) incorporates any GEHC Confidential Information; or (iii) is specifically
designed or configured for use with GEHC’s products using information received
or know how developed in connection with this Agreement.

 

13.6. Previous undertakings of confidentiality. The Parties agree that the
provisions in this Clause 13 shall replace all previous undertakings of
confidentiality and shall apply to all Confidential Information whether
disclosed in connection with this Agreement or any preceding supply agreement
between the Parties concerning any of the Products.

 

14. Indirect Loss

In no event shall either Party hereto be liable for any indirect or
consequential loss or damage whatsoever in connection with this Agreement.

 

15. Technology

 

15.1. Definitions.

 

  (a) “Technology” means any idea, invention, technique, modification, process,
or improvement (whether patentable or not), trade secret, industrial design
(whether registerable or not), patent, copyright or work of authorship (whether
or not copyright protection may be obtained for it), excluding, however, any of
the foregoing that is within the public domain.

 

  (b) “Product-Related Technology” means any Technology owned at any time during
the Term (whether owned as of the Effective

  Date or thereafter acquired or developed) by either of the ponies that is
related directly and solely to the structure of the Products.

 

  (c) “Process-Related Technology” means any Technology owned at any time during
the Term (whether owned as of the Effective Date or thereafter acquired or
developed) by either of the parties that is required for the manufacture of the
Products.

 

15.2. Licenses.

 

  (a) During the Term and only for the purpose of fulfilling its duties and
obligations under the Agreement, GEHC hereby grants to the Supplier a
royalty-free and nonexclusive right and license to use any Product- Related
Technology or Process-Related Technology owned by GEHC that is necessary or
useful to the Supplier for manufacture of the Products. Supplier acknowledges
and agrees that no other use shall be mode by the Supplier, its affiliates or
authorized contractors of the GEHC Technology without the express written
authorization of GEHC.

 

  (b) After the Term, the Supplier, agrees not to assert any claims whatsoever,
whether directly or via its Affiliates, against GEHC, its Affiliates,
distributors, customers and contract manufacturers with regard to their possible
use of any Process-Related Technology owned by the Supplier that is necessary to
GEHC for the manufacture, either directly or through a third party manufacturer,
sale, distribution, and use of the Products.

 

15.3. Ownership of Technology.

 

  (a) GEHC Property. All tools, dies, drawings, plans, manufacturing aids,
testing or other equipment or materials, and all intellectual property rights in
the foregoing, which GEHC furnishes to the Supplier, or which is developed or
acquired at GEHC’s expense or at its direction in the performance of work
hereunder, shall be GEHC’s property (the “GEHC Property”). The Supplier hereby
assigns and agrees to assign to GEHC, all such property. All such GEHC Property
shall be safely maintained separate from the Supplier’s property, and marked
“Property of General Electric Company.” The Supplier agrees not to substitute
any property for GEHC Property and not to use such property except for
performance of work hereunder or as authorized in writing by GEHC. The Supplier
shall use GEHC Property with all due care, but is held at GEHC’s own risk, and
subject to removal by GEHC at its written request.

 

  (b) GEHC Technology. Including, but not limited to such GEHC Technology listed
in Attachment F and G, all GEHC Technology (i) that is provided to the Supplier
by and/or on behalf of GEHC or that is used by the

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

28



--------------------------------------------------------------------------------

  Supplier with respect to the performance of its obligations hereunder and (ii)
that was owned by GEHC prior to being provided to the Supplier shall be and
remain the property of GEHC. The Supplier shall acquire no right, title or
interest in the GEHC Technology as a result of its performance of its
obligations hereunder. At GEHC’s request or upon termination or expiration of
the Agreement for any reason, the Supplier shall return to GEHC any and all
copies of GEHC Technology and remove all copies of such GEHC Technology from the
computers and computer networks of the Supplier, save for one copy which may be
retained for the purpose of monitoring the Supplier’s compliance with this
provision.

 

(c) Supplier Technology. All Supplier Technology that is (i) provided to GEHC by
and/or on behalf of the Supplier or that is used by the Supplier with respect to
the performance of its obligations under the Agreement or (ii) owned by the
Supplier prior to the performance of any of its obligations under the Agreement
or acquired by the Supplier thereafter shall remain the property of the
Supplier. GEHC shall acquire no right, title or interest in any such existing
Supplier Technology as a result of the Suppliers performance of its obligations
hereunder, except as expressly stated in this Agreement.

 

(d) Newly Created Works. All Technology, that is either Product-Related
Technology or Process-Related Technology, developed by the Supplier specifically
for the Supplier’s manufacture and supply of the Products or otherwise derived
from GEHC Technology (collectively, the “Works”) shall also be deemed GEHC
Technology and solely owned by GEHC. Such Works shall be considered “works mode
for hire” pursuant to the Copyright Act of 1976, as amended, and all
intellectual property rights in and to such Works, including any copyright,
trade secret and patent rights, shall be solely and exclusively owned by GEHC.
The Supplier shall disclose to GEHC in a timely manner any and all Works, and
such disclosures by the Supplier shall include a reasonably detailed written
description of such Works. To the extent that all applicable intellectual
property rights in the Works are not deemed “works made for hire” and
transferred and assigned to GEHC by operation of law, the Supplier hereby does
and will transfer and assign, and cause its employees and agents to transfer and
assign, now and in the future, all right, title and interest in the Works to
GEHC. GEHC may transfer such Works to any third party or use the Works for any
purpose without further payment to the

  Supplier. In the event GEHC decides to file one or more potent applications
covering any such Works, the Supplier shall at GEHC’s request and expense assist
GEHC in the preparation and prosecution of such patent application(s) and shall
execute all documents (and cause its employees or agents to execute all
documents) deemed necessary by GEHC for the filing thereof and/or the vesting in
GEHC of all title thereto. Such Works shall be deemed GEHC Confidential
information under the Agreement.

 

15.4. No Rights. The Supplier shall acquire no right, title or interest in any
of the trademarks, patents, trade secrets, service marks or copyrights belonging
to GEHC. No rights are granted to the Supplier under any GEHC patents,
copyrights, trade secrets, or other property rights except as may be expressly
agreed to by GEHC in writing. The Supplier shall not use or incorporate into
Products any intellectual property of others without their prior written
permission.

 

15.5. Removal of Marks. The Supplier agrees not to sell, transfer, distribute or
otherwise convey any part, component, Product or service bearing or
incorporating any GEHC trademark, trade name or service mark, part numbers or
other identifiers, including any GEHC packaging, copyrights or code (“GEHC
Marks”), to any party other thon to GEHC or any affiliate of GEHC. The Supplier
shall not have the right to sell rejected, returned or unpurchased Products to
any third parties. The Supplier will defend and indemnify GEHC against any
claims, losses, liabilities, costs or expenses that GEHC may incur as a result
of the Supplier’s breach of this obligation.

 

15.6. Co-operation. The Supplier shall reasonably cooperate with GEHC to secure
any intellectual property rights developed under this Agreement by, for example,
assisting in the filing and prosecution of patent applications, and executing
such documents as GEHC may reasonably request at GE expense.

 

15.7. Survival. The obligations under this Clause shall survive the termination
of this Agreement.

TERMINATION

 

16. Termination

 

16.1. This Agreement shall commence on the Effective Date and, subject as
hereinafter provided, shall continue in effect until 31 December 2016.
Notwithstanding the aforementioned, either party hereto may unilaterally
terminate this Agreement, subject to two (2) years prior written notice. 16.2
This Agreement may further be terminated under the following conditions:

 

  a) Either Party may terminate this Agreement at any time by a notice in
writing if the other Party materially defaults in the performance of one or more
of its obligations hereunder,

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

29



--------------------------------------------------------------------------------

  provided that the Agreement shall not be so terminated if the Party in default
has cured the default within sixty (60) days after the notice has been given.
For the purpose of this provision a) default of payments of any undisputed
amounts exceeding [*] Swedish kroner ([*] SEK) and b) breach by the Supplier of
any of the quality requirements in Attachment A shall be considered as a
material default.

 

  b) Either party may terminate this Agreement with immediate effect by a notice
in writing if the other party shall file a petition in bankruptcy, or shall be
adjudicated bankrupt, or shall take advantage of the insolvency law of any state
or country, or shall make an assignment for the benefit of creditors, or shall
have a receiver, trustee or other court officer appointed for its property.

 

16.2. GEHC shall have the right to terminate the Agreement with not less than
six (6) months written notice if the Supplier or any of its Affiliates markets
or sells any chromatography media products. A chromatography media product means
a product that without further processing can be used to separate macromolecules
and cells. For avoidance of doubt, a protein ligand shall not be considered as a
chromatography media unless immobilized on a bead or other surface.

 

16.3. GEHC shall have the right to terminate the Agreement with not less than
six months written notice if the control of the Supplier or its protein
manufacturing operation is transferred outside of the Novozymes group of
companies.

In case of delay with delivery(ies) or defective Products the below Section
shall apply instead of the above Section:

 

16.4. In the event:

 

  a) delivery of Product is delayed with more than [*] ([*]) months, or

 

  b) quality defects in Products, provided Supplier is liable for such defects
cf. the Product warranties herein, which GEHC notified Supplier of in writing,
have not been corrected within [*] ([*]) months.

 

  c) material breach by the Supplier of the Supplier Integrity Statement in
Attachment B provided such breach may reasonably cause reputational risks for
GEHC

– GEHC has the right to terminate the Agreement with immediate effect.

 

17. Notices

 

17.1. All notices expressly required to be in writing (Legal notices) shall be,
if required by either party, in English or at least accompanied by a translation
into English, and shall be sufficiently served if delivered by hand (including
by courier) or if sent by courier, special delivery, registered mail, or pre-
paid air mail or by fax. In all cases notices shall be delivered to the
respective

  Parties at the addresses specified on the front page of this Agreement.

 

17.2. A notice shall be deemed to have been received:

 

  (a) if delivered by hand, at the time of delivery;

 

  (b) in the case of special delivery or registered mail, two business days
after the date of posting;

 

  (c) in the case of fax, upon completion of transmission.

 

17.3. For the avoidance of doubt, notices under this Agreement may not be served
by email, unless the Parties agree at the time of service.

 

18. Miscellaneous

 

18.1. Independent Contractor. The relationship of the Parties hereunder shall be
that of independent contractors. Nothing in this Agreement shall be deemed to
create a partnership, joint venture, or similar relationship between the
Parties, and no Party shall be deemed to be an agent of the other Party.

 

18.2. Subcontractors. None of the obligations to be performed by the Supplier
under this Agreement shall be performed by any subcontractor or other third
party unless such performance shall have been approved by GEHC in writing.

 

18.3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Sweden without giving effect to the conflict of law
principles thereof. The United Notions Convention on Contracts for International
Sales of Goods shall not apply to this Agreement.

 

18.4. Arbitration. The Parties will attempt to resolve any dispute, controversy
or claim relating to this Agreement through good faith negotiations within [*]
([*]) days, failing which the dispute shall be finally settled by arbitration in
accordance with the Rules of the Arbitration Institute of the Stockholm Chamber
of Commerce. The proceedings shall be held in the English language, if required
by any of the Parties. The seat of the arbitration shall be Stockholm. The
language of the arbitration shall be English, if requested by either Party. The
cost of the arbitration will be shared equally by the Parties. The arbitrator
will have the authority to apportion liability between the Parties, but will not
have the authority to award any damages or remedies not available under the
express terms of this Agreement. With regards to any action for breach of
confidentiality or intellectual property obligations, nothing in this section
shall preclude either party from seeking interim equitable relief but such
request shall not be deemed a waiver of the obligation to arbitrate hereunder.

 

18.5. Force Majeure.

 

  (a) The obligations of either Party hereunder shall be excused or suspended to
the extent performance is prevented or delayed by any future condition, which
(i) is beyond the reasonable control, and without the fault or negligence, of
the Party affected thereby.

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

30



--------------------------------------------------------------------------------

(ii) was not foreseeable by such Party at the time this Agreement was entered
into, and (iii) could not have been prevented by such Party taking reasonable
steps. Such conditions shall include, but not be limited to, war mobilization,
riots, fire, explosion, flood, insurrection, embargo, currency restriction, and
acts or omissions of governments in their sovereign capacity.

 

  (b) The Party invoking relief hereunder, shall, within seven (7) days after
commencement of the event of force majeure, give written notice thereof and of
the anticipated consequences thereof, to the other Party.

 

  (c) In the event of any case of force majeure, the Party affected thereby
shall take all reasonable measures to mitigate and minimize the effect of such
case, and to resume as promptly as possible the diligent performance of its
obligations under this Agreement, however GEHC shall be permitted during such
time to acquire substitute or replacement items from one or more alternative
sources. If the delay lasts more than thirty (30) days GEHC may terminate this
Agreement and any applicable Purchase Orders.

 

  (d) Notwithstanding anything in this Agreement to the contrary, no delay or
failure of a Party to perform its obligations hereunder shall be excused if and
to the extent that it is caused by labour problems of such Party, its
subcontractors’ and/or its suppliers such as strikes.

 

18.6. Assignment. This Agreement is personal to the Parties and no Party shall
without the prior written consent of the other Party, assign this Agreement or
any part of it Any such action shall be declared null and void. No Party shall
sub-contract or delegate in any manner any or all of its obligations under this
Agreement to a third party or agent without the other Party’s consent.
Notwithstanding the foregoing, GEHC may assign its rights and obligations under
this Agreement without the Supplier’s consent to an affiliate and in conjunction
with the transfer of all or substantially all of its business or that part to
which this Agreement relates. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
successors, and permitted assigns. The Supplier may not assign this Agreement to
any third parties unless GEHC gives its written consent thereto in writing.

 

18.7. Publicity. The Supplier shall not issue any press release or announcement
with regard to this Agreement, nor use any of GEHC’s products or its name or
trademarks in promotional activity, unless otherwise agreed.

 

18.8. Amendment; Waiver; Survival. This Agreement may be modified only by a
writing signed by both Parties. Any failure to enforce any provision of

  this Agreement is not a waiver of that provision or of either Party’s right to
later enforce each and every provision. The terms of this Agreement that by
their nature are intended to survive its expiration will continue in full force
and effect after its expiration,

 

18.9. Severability. If any provision of this Agreement is determined to be
legally unenforceable or invalid, it shall not affect the validity or
enforceability of the remainder of the Agreement, and the remaining provisions
will continue in full force and effect. The Parties will substitute a provision
that most closely approximates the economic intent of the invalid provision.

 

18.10. Battle of Forms. This Agreement contains the entire agreement and
understanding of the Parties and supersedes all prior agreements, understandings
or arrangements (both oral and written) relating to the subject matter of this
Agreement. For the avoidance of doubt, the Contract Manufacturing and Purchasing
Agreement between the Parties effective September 1, 2005, as amended, is hereby
terminated. Any Orders placed under this Agreement shall be solely governed by
the terms and conditions of this Agreement. No general terms and conditions of
either Party referred to in purchase orders, order confirmations or elsewhere
shall apply, unless expressly agreed in writing.

 

18.11. Affiliate. For the purposes of this Agreement, an Affiliate of a party
shall mean any company controlled by or under common control with the relevant
party where “control” means direct or indirect ownership of at least 50 percent
of the voting stock or interest in a company or control of the composition of
the board of directors,

 

18.12. Interpretation. In this Agreement, reference to a clause, section or
Attachment are, except where otherwise stated, a reference to an Attachment of
this Agreement and a clause or section of the relevant Attachment. Clause,
section or Attachment headings in this Agreement and any descriptive notes in
brackets are for convenience only and shall not affect the construction or
interpretation of this Agreement. References to the words “include(s)” or
“including” shall be construed without limitation to the generality of the
preceding words. Unless the context otherwise requires, references to the
singular include the plural and vice versa, references to any gender include all
other genders and references to “persons” shall include individuals, bodies
corporate, unincorporated associations, businesses and partnerships. Any
reference to a day shall be to a calendar day unless specified otherwise. Any
reference to a Business Day shall mean any day which is not a Saturday, Sunday
or public holiday in the country in which GEHC or its relevant Affiliate or the
Supplier is located unless specified otherwise.

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

31



--------------------------------------------------------------------------------

Attachment F

GE Technology

Production know-how covering [*] with regard to rPA and ZätA protein, in
particular as described in the following documentation.

 

Documentation – title    GEHC Doc No. (when applicable) rPA    [*]    ZätA   
[*]   

For avoidance of doubt, the above is not an exhaustive list of GE Technology,
but describes certain key elements of the manufacturing process and test methods
relating to the Products.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

32



--------------------------------------------------------------------------------

Attachment G.

GE Technology

Production know-how covering [*] with regard to Native Product, in particular as
described in the following documentation.

 

Documentation – title    Doc No

[*]

   ·

For avoidance of doubt, the above is not an exhaustive list of GE Technology,
but describes certain key elements of the manufacturing process and test methods
relating to the Products.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

33



--------------------------------------------------------------------------------

Attachment H.

GE Technology

Production know-how covering [*] with regard to Lego Product, in particular as
described in the following documentation.

 

Documentation – title    Doc No

[*]

  

For avoidance of doubt, the above is not an exhaustive list of GE Technology,
but describes certain key elements of the manufacturing process and test methods
relating to the Products.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

34



--------------------------------------------------------------------------------

Attachment I

GEHC initial [*] rolling forecast starting from effective date

 

   [*]    [*]    [*]    [*]    [*]    [*]    [*]    [*]

Zäta ([*])

   [*]    [*]    [*]    [*]    [*]    [*]    [*]    [*]

nPA ([*])

   [*]    [*]    [*]    [*]    [*]    [*]    [*]    [*]

rPA ([*])

   [*]    [*]    [*]    [*]    [*]    [*]    [*]    [*]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

35



--------------------------------------------------------------------------------

Attachment J

Lead time schedule

[*]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

36



--------------------------------------------------------------------------------

Attachment K: Production Documents generated by the Supplier

The below listed documents represent the top documents in hierarchical document
structure and will thus in itself reference to all relevant documents for the
Supplier’s production of the respective Products.

The specific documents are:

 

NZ Doc No    Title

[*]

  

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

37



--------------------------------------------------------------------------------

Attachment L: TT Programs



A. rPA

 

1. The Parties shall use their respective best efforts to complete the TT
Programs without undue delay. The aim with the TT Programs is to transfer GEHC’s
manufacturing know-how needed to manufacture the rPA.

 

2. The TT Programs consists of the following main activities:

 

  1. Transfer of analytical and production methods

 

  2. Implementation, including validation of equipment and raw materials

 

  3. Validation of process and finished product

 

  4. Customer approval

On the effective date of this Agreement points 1. and 2. above have been
completed, and points 3. and 4. are pending.

 

3. Each party will bear its own costs as a general principle. GEHC will pay for
any productive material (material validated for use in GEHC production of final
products) according to the agreed prices herein.

 

4. In case the process does not perform as expected the parties shall in good
faith negotiate the cost for the further development needed.

 

5. GEHC shall supply Supplier with full documentation of the process and
analytical methods including existing validation reports, provided GEHC is
allowed to disclose such documentation considering any third party
confidentiality obligations.

 

6. Approved product from the validation batches performed at Supplier shall be
bought by GEHC according to the terms and conditions of this Agreement.

 

B. Zäta

 

1. The Parties shall use their respective best efforts to complete the TT
Programs without undue delay. The aim with the TT Programs is to transfer GEHC’s
manufacturing know-how needed to manufacture the Zäta.

 

2. The TT Programs consists of the following main activities:

 

  1. Transfer of analytical and production methods

 

  2. Implementation including validation of equipment and raw materials

 

  3. Validation of process and finished product

 

  4. Customer approval

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

38



--------------------------------------------------------------------------------

On the effective date of this Agreement points 1. to 3. have been completed, and
point 4. is pending.

 

3. Each party will bear its own costs as a general principle. GEHC will pay for
any productive material (material validated for use in GEHC production of final
products) according to agreed prices herein.

 

4. In case the process does not perform as expected the parties shall in good
faith negotiate the cost for the development needed.

 

5. GEHC shall supply Supplier with full documentation of the process and
analytical methods including existing validation reports, provided GEHC is
allowed to disclose such documentation considering any third party
confidentiality obligations.

 

6. Approved product from the validation batches performed at Supplier shall be
bought by GEHC according to the terms and conditions of this agreement.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

39



--------------------------------------------------------------------------------

Amendment to Strategic Supply Alliance Agreement

This Amendment to the Agreement (as defined below) is made effective on October
27, 2011 (“Effective Date”), by and between,

 

1. Novozymes Biopharma Sweden AB having its address at St Lars Väg 47, 220 09
Lund (the “Supplier”), and

 

2. GE Healthcare Bio-Sciences AB having its address at Björkgatan 30, S-751 84
Uppsala, Sweden (“GEHC”).

Recitals

 

A. The Parties have entered into a Strategic Supplier Alliance Agreement (the
“Agreement”) effective July 7, 2011 concerning the supplies of certain protein
ligands to GEHC.

 

B. The manufacturing and supply business of cell culture ingredients and protein
A affinity ligands for use in industrial cell culture, stem and therapeutic cell
culture and biopharmaceutical manufacturing (the “Business”) run by the Supplier
and Novozymes Biopharma DK A/S, a company organized under the laws of Denmark
and the sole stockholder of the Supplier (“Novozymes Parent”), is expected to be
sold to an affiliate of Repligen Corporation, a corporation organized under the
laws of the state of Delaware in the United States (“Repligen”), pursuant to a
purchase agreement (the “Purchase Agreement”), entered into on or about the date
hereof, by and among Novozymes Parent, Repligen and the other parties thereto
(the sale of the Business referred to herein is defined as the “Transaction”).

 

C. In connection with the Transaction, the Parties wish to have the Agreement
amended in accordance with the provisions below.

Considering the above the Parties have entered into the following amendment to
the Agreement (the “Amendment”).

Amendment

 

1. For purposes hereof and the Agreement, the term “Transaction” shall mean the
sale of the manufacturing and supply business of cell culture ingredients and
protein A affinity ligands for use in industrial cell culture, stem and
therapeutic cell culture and biopharmaceutical manufacturing business run by
Supplier and Novozymes Biopharma DK A/S, a company organized under the laws of
Denmark and the sole stockholder of Supplier, to an affiliate of Repligen
Corporation, a Delaware corporation (“Repligen”), pursuant to an agreement
entered into by and among Novozymes Biopharma DK A/S, Repligen and the other
parties thereto. Terms not otherwise defined in this Amendment shall have the
meanings defined in the Agreement.

 

2. Except as expressly amended herein, all terms and conditions of the Agreement
shall remain in full force and effect.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

40



--------------------------------------------------------------------------------

3. The Amendment shall be effective as from the Effective Date.

 

4. Section 9 of Attachment E of the Agreement shall be amended to include a new
Section 9.3 as follows:

“If the Transaction is consummated, the Supplier and GEHC agree to each use
commercially reasonable efforts to define Supplier’s internal contingency
arrangements to support GEHC’s continuity of supply regarding both (a) Supplier
and its main operating facility as of the date hereof located in Lund, Sweden
(the “Lund Facility”) and (b) Repligen and its main operating facility as of the
date hereof located in Waltham, Massachusetts, United States (the “Waltham
Facility”) in order to meet GEHC’s customers’ requirements for documenting
security of supply to the extent reasonably practicable. If the Transaction is
consummated, the Supplier agrees to provide GEHC with a revised draft of such
contingency arrangements for review. GEHC agrees to notify the Supplier in
writing of any proposed revisions to such draft contingency arrangements within
[*] ([*]) days of receipt, which proposed revisions shall thereafter be
considered by Supplier, and mutually discussed by Supplier and GEHC, each acting
reasonably, until promptly resolved; provided that if GEHC fails to deliver any
such written notice of any proposed revisions to Supplier within [*] ([*]) days
of receipt, then GEHC will be deemed to have accepted such contingency
arrangements submitted by Supplier.”

 

5. Section 9 of Attachment E of the Agreement shall be amended to include a new
Section 9.4 as follows:

“Until such year as GEHC and its Affiliates purchase from Supplier hereunder and
from Repligen, in the aggregate, less than [*]% of the total combined volume of
all Recombinant Products Zata and rPA purchased by GEHC and its Affiliates
worldwide, the Supplier hereby covenants that [*] percent ([*]%)[*] of the total
combined volume of Recombinant Products Zata and rPA manufactured at the Lund
Facility and the Waltham Facility shall be manufactured at the Lund Facility.”

 

6. The first paragraph of Section 16.1 of Attachment E of the Agreement shall be
amended and restated in its entirety as follows:

“This Agreement shall commence on the Effective Date and, subject as hereinafter
provided, shall continue in effect until December 31, 2016. Notwithstanding the
aforementioned, [*] upon [*] ([*]) year prior written notice to Supplier,
provided that GEHC may not issue such notice [*] until after 31 December 2013.”

 

7. Section 16.2 of Attachment E of the Agreement shall be amended and restated
in its entirety as follows:

“GEHC shall have the right to terminate the Agreement with eighteen (18) months
written notice if the Supplier or any of its Affiliates markets or sells any
immobilized chromatography products that (i) is functionally substitutable
(based on technical performance) with GEHC´s chromatography products containing
the Products (as exemplified by MabSelect and MabSelect SuRe) or (ii) contains
Native Products; provided that GEHC prior to termination shall give the Supplier
thirty (30) days written

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

41



--------------------------------------------------------------------------------

  notice of its intent to terminate the Agreement and should the Supplier
provide reasonable explanation of compliance or stop selling or marketing such
product during the thirty day period, as certified by the Supplier to GEHC in
writing, then GEHC shall not have the right to terminate the Agreement referring
to such circumstances.”

 

8. Subject to and contingent upon the consummation of the Transaction, all
references to the “Novozymes group of companies” shall be amended to refer to
the “Repligen Corporation group of companies (which includes, for the avoidance
of doubt, Repligen Corporation and its wholly owned subsidiaries).

 

9. GEHC agrees to waive all rights to terminate the Agreement under Section 16.3
of Attachment E of the Agreement with respect to the Transaction.

 

10. Effect of Amendment. In the event that the Transaction is not consummated by
December 31, 2011, GEHC and Supplier shall each have the right to terminate
unilaterally this Amendment by giving the other party hereto written notice no
later than fifteen (15) days following such date and, if such notice is
delivered, this Amendment and the changes to the Agreement contemplated hereby
shall be of no force or effect. The parties hereto agree that except as
otherwise set forth herein, all terms of the Agreement shall remain in full
force and effect. In the event of any inconsistency or conflict between the
Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.

 

11. Entire Agreement. This Amendment and the Agreement, including the
Attachments, exhibits, schedules and other documents referred to therein which
form a part thereof, contain the entire understanding of the parties hereto with
respect to the subject matter contained herein and therein. Except as provided
herein, from and after the execution of a counterpart hereof by the parties
hereto, any reference to the Agreement shall be deemed to be a reference to the
Agreement as amended hereby.

 

12. Governing Law. This Amendment and any disputes hereunder shall be governed
by and construed in accordance with the laws of Sweden without giving effect to
the conflict of law principles thereof. The United Nations Convention on
Contracts for International Sales of Goods shall not apply to this Amendment.

 

13. Counterparts. This Amendment may be executed in any number of counterparts
and any party hereto may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.
Any signature page delivered by a facsimile machine shall be binding to the same
extent as an original signature page with regard to any agreement subject to the
terms hereof or any amendment thereto.

[SIGNATURE PAGES FOLLOW]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

42



--------------------------------------------------------------------------------

This Amendment has been executed in two originals whereof the Parties have taken
one each.

 

NOVOZYMES BIOPHARMA SWEDEN AB     GE HEALTHCARE BIO-SCIENCES AB By:  

/s/ Thomas S. Batchelor

    By:  

/s/ Magnus Lundgren

Name:  

Thomas S. Batchelor

    Name:  

Magnus Lundgren

Title:  

Director, M&A

    Title:  

Global Sourcing Exeuctive

Date:  

27 October, 2011

    Date:  

27 October, 2011

By:  

/s/ Niels Münter

      Name:  

Niels Münter

      Title:  

Legal Counsel

     

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

43



--------------------------------------------------------------------------------

Temporary Terms 2013 (The “2013 Amendment”)

The following temporary terms shall apply for the Products rPA and Zäta, during
the, period 21th of February 2013 up to 31st of December 31st 2013 (the
“Period”) purchased and delivered from the 2 sites Lund and Waltham and
accordingly amending the Attachment C in the SSAA between Repligen Corporation
and GE Healthcare Bio-Sciences AB, dated 2010-01 01, (the “Repligen Agreement”)
and the Attachment C in the SSAA between Repligen Sweden AB (formerly known as
Novozymes Biopharma Sweden AB) and GE Healthcare Bio-Sciences AB, dated 2011-07
07, (the “Novozymes Agreement”).

 

1. Prerequisites: Volume requirements per Product and site including fixed
prices for the Products purchased and delivered during the Period as follows:

 

    

Total spend

[*****] Zäta delivered from Waltham @[*****]    [*****] [*****] Zäta delivered
from Lund@[*****]    [*****]    Total Zäta [*****] [*****] rPA delivered from
Lund @[*****]    [*****] [*****] rPA delivered from Waltham@[*****]    [*****]
   Total rPA[*****]    Total rPA and Zäta: [*****]

 

2. For total combined volumes of Zäta during the Period that is outside the
range [*****] the following mechanisms shall apply for the prices:

 

  a) For total combined purchases of such quantities exceeding [*****]:

 

     Discounts Volume exceeding [*****] Zäta    Buy&Pay site Waltham    Buy&Pay
site Lund [*****]    [*****]    [*****] [*****]    [*****]    [*****] [*****]   
[*****]    [*****] [*****]    [*****]    [*****]

For the avoidance of doubt the discounts in the table above do not apply
retroactively and only apply to the amounts exceeding [*****] Increments.

 

  b) For total combined purchases if such combined purchases fall below [*****]:

GEHC shall pay to Repligen the sum of [*****] for each shortfall of [*****] less
than [*****], meaning that if GLTIC purchases only [*****] of Zäta in calendar
year 2013; GEHC shall pay to Repligen the sum of [*****] as a “true-up” with any
such payment to be made in 2013 or before [*****].

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

44



--------------------------------------------------------------------------------

3. For total combined volumes of rPA during the Period that is outside the range
[*****], the following mechanisms shall apply for the prices:

 

  a) For total combined purchases of such quantities exceeding [*****]:

 

     Discounts Volume exceeding [*****] rPA    Buy&Pay site Waltham    Buy&Pay
site Lund [*****]    [*****]    [*****] [*****]    [*****]    [*****] [*****]   
[*****]    [*****] [*****]    [*****]    [*****]

For the avoidance of doubt the discounts in the table above do not apply
retroactively and only apply to the amounts exceeding [*****] increments

 

  b) For total combined purchases if such combined purchases fall below [*****]:

GEHC shall pay to Repligen the sum of [*****] for each shortfall of [*****] less
than [*****], meaning that if GEHC purchases only [*****] of rPA in calendar
year 2013; GEHC shall pay to Repligen the sum of [*****] as a “true-up” with any
such payment to be made In 2013 or before [*****].

 

4. As a basis for the price to be applied for 2011 for each of the Products the
Parties revert to the Terms and Conditions in Repligen Agreement, including that
the price ladders in the Repligen Agreement shall be applied using the below
agreed cumulated [*****] purchases of Products.

For the sole purpose to reestablish a basis of the price calculations for
[*****], the total cumulated volume of Zäta and rPA delivered from the 2 sites
during 1st of January to 31th of December 2013, [*****] shall be deemed as it
was delivered from the Waltham site and [*****] shall be deemed as it was
delivered from the Lund site.

Furthermore the volume referred to have been delivered from the Waltham site
shall be split even over the [*****] in 2013, as shown in the below example;

 

  a) Assume [*****] of Zäta was delivered from the 2 sites during 1st of January
to 31st of December 2013. Then the volume to be deemed to have been delivered
from the Waltham site respectively the Lund site during 2013shall be split as
follows:

 

     Q1     Q2     Q3     Q4     Total  

Waltham

     [***** ]      [***** ]      [***** ]      [***** ]      [***** ] 

Lund

             [***** ]               [***** ] 

 

  b) Assume [*****] of rPA was delivered from the 2 sites during 1st of January
to 31st of December 2013. Then the volume to be referred to have been delivered
from the Waltham site respectively the Lund site in 2013 shall be split as
follows:

 

     Q1     Q2     Q3     Q4     Total  

Waltham

     [***** ]      [***** ]      [***** ]      [***** ]      [***** ] 

Lund

             [***** ]               [***** ] 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

45



--------------------------------------------------------------------------------

5. If any of the production sites; Lund or Waltham, face supply problems for any
of the Products during the Period meaning that each of the above volume
requirements per site in section 1 cannot be fulfilled, [*****] per Product as
stated in section 1 shall be applied. In such a situation and in case the
volumes purchased arid delivered are outside the amounts of [*****] Zäta
respectively [*****] rPA the price mechanism according to the terms in section 2
and 3 shall be applied.

 

  Agreed and accepted by Repligen Corporation   Signature  

/s/ Jonathan Lieber

  Printed name  

Jonathan Lieber

  Title  

CFO

  Date  

2/21/13

  Agreed and accepted by GEHC Bio-Sciences AB   Signature  

/s/ David Raw

  Printed name  

David Raw

  Title  

Sourcing Manager

  Date  

February 22, 2013

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

46



--------------------------------------------------------------------------------

AMENDMENT NO. 3 TO STRATEGIC SUPPLIER ALLIANCE AGREEMENT

This Amendment No. 3 (the “Third Amendment”) to that certain Strategic Supplier
Alliance Agreement dated as of July 7, 2011 (the “Supplier Agreement”), by and
between Repligen Sweden AB, formerly known as Novozymes Biopharma AB, (the
“Supplier”), a company organized under the laws of Sweden and a wholly owned
subsidiary of Repligen Corporation (“Repligen”), and GE Healthcare Bio-Sciences
AB, a company organized under the laws of Sweden (“GEHC”), with the terms hereof
being effective from February 22, 2016 (the” Effective Date”), by and between
Supplier and GEHC.

WITNESSETH

WHEREAS, the Supplier Agreement has previously been twice amended in accordance
with, in the first instance, an amendment made effective as of October 27, 2011
(the “Amendment No. 1”), in the second instance, an amendment made effective
February 22, 2013 (the “2013 Amendment”), together the “Previous Amendments”;
and

WHEREAS, Supplier and GEHC mutually wish to make certain modifications to the
terms and conditions of the Supplier Agreement; and

WHEREAS, Section 18.8 of Attachment E to the Supplier Agreement provides that
the Supplier Agreement may be modified only by a writing signed by both parties;
and

WHEREAS, (i) a certain related Strategic Supplier Alliance Agreement, dated
January 28, 2010, (and amended through Addendum No.1, dated Aug 31 2010
Amendment No. 2, dated Oct 27 2011, and Amendment No. 3 (referred to as 2013
Amendment), dated Feb 22, 2013 and the Amendment No.4, dated Jan 1 2016 (jointly
hereinafter the “Related Agreement”), in effect by and between GEHC and Repligen
Corporation, the parent company of Supplier.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Defined Terms. Capitalized terms used herein, unless otherwise defined or
modified herein, shall have the same meaning as defined in the Supplier
Agreement. If not previously defined in the Supplier Agreement terms that are
capitalized in this Fourth Amendment shall have the meaning defined herein.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

47



--------------------------------------------------------------------------------

a) Named Parties. All references to Parties in this Fourth Amendment may include
either or both of Supplier and Repligen Corporation together with GEHC. All
subsequent references to “Repligen” in this Fourth Amendment shall be understood
to be inclusive of both Supplier and its parent company, Repligen Corporation.
“Lund Site” shall mean Supplier’s manufacturing site in Lund, Sweden and
“Waltham Site” shall mean Repligen’s manufacturing site in Waltham,
Massachusetts, USA and “Site” shall mean either the Lund Site or the Waltham
Site and “Sites” shall mean both of them.

 

2. Amendment to the Supplier Agreement.

 

a. The first sentence of “Agreement Term” under Section C of the Supplier
Agreement is hereby amended as follows:

“This Agreement shall commence on the Effective Date and, subject to the rights
of termination in Clause 16 of Attachment E, shall continue up to the 31st of
December 2019

 

b. Attachment C (revision date 04 April, 2011) entitled “Products, Prices, and
Specifications” shall be deleted and replaced in its entirety by Revised
Attachment C (revision date Jan 1, 2016) attached hereto. Attachment C shall be
a complete a current list of all Products, Prices and Specifications at the time
of signing this Amendment.

 

c. The first sentence of Section 3(c) of Attachment D, entitled “Payment Terms”,
is deleted and replaced with the following sentence:

“GEHC shall settle any undisputed invoices arising under this Agreement [*****]
after receiving an invoice prepared in accordance with the terms of this
Agreement.”

 

d. Section 3(d) of Attachment D, entitled “Cost Reductions”, is hereby deleted
in its entirety and replaced with the following new Section 3(d):

[*****]

 

e. The first two sentences of Section 6(a) of Attachment D, entitled
Forecasting, are hereby amended as follows:

“Forecasting. [*****] days before the end of each quarter, GEHC shall submit to
Repligen in writing a [*****] month rolling quarterly forecast (“Forecast”) for
its total estimated needs of the Products during the subsequent [*****] month
period from Repligen. Repligen shall use the Forecast as the basis for its
production planning and shall replenish the Safety Stock as according to the
agreed lead-times set forth in the Revised Attachment C as amended herein.
Repligen shall further allocate production between its Sites in accordance with
the provisions of Section 6(d) of Attachment D as amended herein.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

48



--------------------------------------------------------------------------------

As a consequence of the Forecast, GEHC will propose and send Repligen a purchase
plan, showing the required delivery weeks and specifying the amount to be
purchased by GEHC for the first quarter of each said Forecast. If GEHC for any
reason doesn’t send a purchase plan to the Supplier, GEHC shall instead issue
purchase orders reflecting the amount for the binding quarter according to
section 6b in Attachment D in the Supplier Agreement. The purchase plan or
purchase orders as referred to above shall be deemed accepted in the case where
the stated amounts in the purchase plan are within the Safety Stocks reported to
GEHC, as per the 4th sentence of Section 9 of Attachment D, as amended. GEHC
acknowledges that accepted orders within the inventory levels may require use of
safety stock. In case the stated amounts in the purchase plan exceed the Safety
Stocks reported for each Site as per the above, the Parties shall negotiate in
good faith a new purchase plan and Repligen shall use [*****] to accommodate to
such a new purchase plan.

 

f. The first sentence of Section 6(c) of Attachment D, entitled General Supply
Commitment, is hereby amended as follows (changes underlined): The Supplier
shall use its best commercial efforts to manufacture and deliver the Recombinant
Product and the Native Product within the [*****] Forecast.

 

g. A new paragraph shall be added to Section 6(d) of Attachment D, entitled
Purchase Commitment Recombinant Product, according to the following:

“Supply of Product. As long as GEHC has not used its right to reduce the minimum
purchase commitment for any Products, GEHC acknowledges that, pursuant to this
Agreement and the Related Agreement: GEHC has an obligation to purchase no less
than [*****] of its requirements for each of the two Recombinant Products from
the combined Sites, and the purchase orders issued by GEHC for the Recombinant
Products, shall be split between the Waltham site and Lund site as follows:
[*****] to the Waltham site and [*****] to the Lund site, as close as possible
per every [*****], with an allowance to deviate from the above split not more
than [*****] per Recombinant Product during any calendar year, measured through
the actual invoiced amount in [*****] from the Waltham site and the Lund site.
Both Parties shall aim to minimize the above mentioned deviation, through
adjustments of the concerned purchase orders and or shipment amounts in the
[*****] of the calendar year. Deviations exceeding [*****] per Recombinant
Product shall be balanced in the subsequent calendar year. To the extent GEHC
uses its right to reduce its minimum purchase commitments for any or all
Products from Supplier hereunder [*****] the purchase commitment, as regards the
two Recombinant Products shall be reduced accordingly and what is set out in
Section 6 d) Attachment D of the Related Agreement shall apply to purchases
under the Related Agreement. GEHC hereby agrees and affirms that if GEHC reduces
its purchase commitment to purchase below [*****] of its total requirements of
Recombinant Products from the Lund Site, Supplier shall have the right to
terminate its supply commitment for all Products from the Lund Site with [*****]
notice.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

49



--------------------------------------------------------------------------------

Below summarizes the different scenarios of Purchase Commitment and the
resulting distribution of Purchase Orders of the Recombinant Products, see also
Table 1: Recombinant Products:

Prerequisite scenario 1 is in effect:

 

  •   GEHC has not used it right to reduce the Purchase Commitment to Lund or

 

  •   GEHC has used its rights to reduce the Purchase Commitment to Lund to
between [*****]

 

  •   GEHC has used its right to reduce the Purchase Commitment to Lund below
[*****] however Supplier has not terminated its commitment to supply Products
from Lund.

then the purchase orders of Recombinant Products to Repligen shall on a [*****]
basis be distributed as follows:

 

  •   [*****] towards the Waltham site

 

  •   [*****] towards the Lund site

Prerequisite scenario 2 is in effect:

 

  •   GEHC has used its right to reduce the Purchase Commitment of Recombinant
Products to Lund below [*****] and the Supplier has terminated its commitment to
supply Products from Lund Site to GEHC or

 

  •   GEHC has used its right to reduce the Purchase Commitment of Recombinant
Products to Lund to [*****] of GEHC’s total requirements of Recombinant Products
shall be placed as purchase orders to the Waltham site.

[*****]

GEHC hereby agrees and affirms that Repligen shall have the right to apportion
manufacturing of either or both recombinant Products between the Sites as it
chooses as Repligen may, in its sole discretion, choose so long as:

a) GEHC’s total requirement of recombinant Products as specified in the
committed Forecast are timely delivered to GEHC in accordance with the terms and
conditions of the Supplier Agreement,

(b) Repligen manufactures each of the Recombinant Products at each of the Lund
Site and the Waltham Site respectively with a minimum of [*****] of GEHC’s
yearly requirement in [*****], at each Site, during each rolling twelve month
period commencing with the Effective Date of the Amendment, and

(c) Repligen maintains its required Safety Stock as set out in Attachment C to
this Amendment.

Repligen shall apportion and control the safety stocks of Products in accordance
with the provisions of Attachment C to this Amendment(d) The Parties have agreed
that under the Agreement and the Related Agreement, the Supplier may choose to
fulfill the purchase orders issued by GEHC as per the following:

 

(i) a purchase order placed to the Waltham Site can be delivered from the Lund
site and the concerned invoice shall be issued by the Waltham site, and

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

50



--------------------------------------------------------------------------------

(ii) a purchase order placed to the Lund site can be delivered from the Waltham
site and the concerned invoice shall be issued by the Lund site,

For clarity,

 

•   any costs incurred associated with the use of the process set out in
(e) (i) and (ii) shall be born solely by the [*****] and

 

•   first in first out (FIFO) principle shall be applied for the total inventory
on both Sites

 

h. The second sentence of Section 6(d) of Attachment D, entitled Purchase
Commitment Recombinant Product, is hereby amended as follows (changes
underlined): Subject to the first paragraph of Section 16.1 of Attachment E, the
Parties have agreed that the annual deliveries shall be at least [*****] percent
of GEHC total actual requirements in [*****] for the Recombinant Products.

 

i. Section 6e of Attachment D entitled Purchase commitment Native Product, shall
be replaced by the following:

The Parties have agreed that the annual deliveries from the Supplier shall be no
less than [*****] percent of GEHC’s total actual requirements in [*****] for the
Native Product.

In the event that GEHC uses it rights to reduce the purchase commitment for the
two Recombinant Products, GEHC may also reduce the aforementioned minimum
purchase commitment for the Native Product [*****]. For clarification, if GEHC
uses its rights to reduce the purchase commitment of any Recombinant Product,
Repligen may reduce its supply commitment of Native Product [*****].

 

j. The first sentence of Section 2.1 in Attachment E shall be amended as follows
(changes underlined) :

“Unless otherwise agreed Products shall be delivered according to the Incoterms
2010 set out in Attachment C and title shall transfer at the same time as the
risk transfer in accordance with such Incoterms.”

 

k. Section 6.3 in Attachment E is replaced by the following:

[*****]

 

l. The first paragraph of Section 16.1 of Attachment E, as amended by Amendment
No. 1, is further amended and restated in its entirety as follows:

“This Agreement shall commence on the Effective Date and, subject as hereinafter
provided, shall continue in effect until Dec 31st 2019 Notwithstanding the
aforementioned, GEHC may reduce its minimum purchase commitments for any or all
Products from Supplier hereunder [*****] upon [*****] written notice to
Supplier, provided that GEHC may not issue such notice of reduction until after
[*****]. However, in the event GEHC reduces its purchase commitment, what is set
out in section 3g shall apply accordingly.

[*****]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

51



--------------------------------------------------------------------------------

m. Section 16.2 of Attachment E is hereby amended and restated in its entirety
as follows :

GEHC shall have the right to terminate the Agreement with eighteen (18) months
written notice if the Supplier or any of its Affiliates markets or sells any
immobilized chromatography products which is functionally substitutable (based
on technical performance) with GEHC’s chromatography products containing the
Products ( as exemplified by MabSelect and MabSelect Sure) For the avoidance of
doubt, GEHC is aware that Repligen markets and sells certain immobilization
chromatography media products currently known as IPA-300 and CaptivA, which due
to their current product specifications and technical performances, are not
functionally substitutable with MabSelect family products and GEHC acknowledges
that marketing and sale of such products is not in violation of this Clause
16.2.”

 

n. Section 16.3 of Attachment E, is amended and restated in its entirety as
follows::

“GEHC shall have the right to terminate the Agreement with twelve (12) months
written notice if (i) the control of the Supplier is transferred outside the
Repligen group of companies or (ii) its protein manufacturing operation in the
Lund Site is transferred outside of the Repligen group of companies or moved
outside of Sweden (iii) if the control of Repligen or the Repligen group of
companies is taken over by a direct competitor of GEHC in the field of
chromatography media or bioprocess hardware products, whereby control shall mean
directly or indirectly (i) holding fifty percent (50%) or more of its issued
shares, or (ii) of the voting power therein, or (iii) of the interest in the
income of such corporation, partnership or other entity, or (iv) having the
power to appoint the majority of its directors or (v) otherwise having the power
to direct its business activities.

 

o. The 4th sentence of Section 9 of Attachment D, is deleted and replaced with
the following sentence:

“The Supplier shall in good faith provide GEHC on a [*****] basis with a report
of inventory levels of finished goods of the Products, showing the current
inventory levels and the planned levels for the forthcoming [*****], no later
than the [*****], with the following details:

[*****]

 

(iii)

Entire Agreement. This Fourth Amendment, together with the Supplier Agreement as
amended by the Previous Amendments and the Attachments, exhibits, schedules,

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

52



--------------------------------------------------------------------------------

  and other documents referred to therein contain the entire understanding of
the Parties with respect to the subject matter contained herein and therein.
From and after the Effective Date of this Fourth Amendment, any reference to the
Supplier Agreement shall be deemed a reference to the Supplier Agreement as
amended hereby.

(SIGNATURE PAGES FOLLOW)

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Fourth Amendment to
executed and delivered as of the date first above written.

 

SUPPLIER:     Place and Date:  

3/1/2016

    2016-03-17 By:  

/s/ Howard Benjamin

    /s/ Gustav Silfverdsparde Name:  

Howard Benjamin

    Gustav Silfverdsparde Title:  

VP, BD

    VP, Operations GEHC     Place and Date:  

2/17/2016

    By:  

/s/ Bo Lundström

    Name:  

Bo Lundström

    Title:  

Managing Director

    GEHC     Place and Date:  

2/17/2016

    By:  

/s/ Jan Erneberg

    Name:  

Jan Erneberg

    Title:  

Chairman

   

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

54



--------------------------------------------------------------------------------

Revised Attachment C

Products, Prices, and Specifications

GEHC Biosciences/Repligen Sweden AB SSAA

 

Currency:    SEK Revision Date:    Jan 1, 2016 A. RECOMBINANT PRODUCT: Product
Name    Zäta GEHC Article number    [*****] Supplier Article Number    [*****]

Unit size:

[*****] Zäta per bottle meaning that the content per bottle shall be [*****].
Each bottle shall be labeled with [*****] Zäta. For remains achieved during
filling the last bottle in each batch the actual quantity in [*****] shall be
stated on the bottle.

Price and [*****] Price Adjustment Procedure:

The Actual Price to be paid by GEHC for Zäta in any subsequent [*****] during
the Term of the Amendment shall thus be calculated at the end of each actual
[*****] in accordance with the following formula based on the [*****] lookback
quantities of Zäta purchased from Lund (LKg):

 

[*****] lookback    Price formula    Slope [*****]    [*****]    [*****] [*****]
   [*****]    [*****] [*****]    [*****]    [*****]

For amounts supplied in aggregate from the Supplier and Repligen Corporation
beyond [*****], GEHC and Repligen may agree upon the price mechanisms to get
reduced prices for such amounts as may exceed [*****]. Such discussions may
include the option of mechanisms to reduce pricing below [*****].

In case the Parties do not reach an agreement on modified prices and/or floors,
the current mechanisms will stay in place until the end of the agreement.

INCOTERMS: CIP GEHC Uppsala but for any shipment of Products less than [*****],
the Parties shall share equally the freight/insurance costs of such shipment
subject to the transport invoice.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

55



--------------------------------------------------------------------------------

Lead Time (PO): Delivery date by Repligen shall be [*****] from acceptance of PO
or on mutually agreed delivery date in accordance with Section 6(a) Attachment D
(as amended).

Remaining Shelf Life upon delivery:        [*****]

Level of Supplier’s Safety Stock

Throughout the Term, Repligen shall adjust the level of safety stock which is
equal to at least [*****] of the aggregate of the amount of Zäta actually
purchased during the preceding [*****] plus the [*****] Forecast The location(s)
of said safety stock shall be established by Repligen as long as [*****]of the
total safety stock is held in a secure facility in Sweden and the facility is
either under the control or contract of Repligen and available for delivery to
GEHC in Uppsala, Sweden within [*****].

Shelf Life        [*****]

Lead Times for Safety Stock Replenishment Repligen and GEHC undertakes to agree
to a plan to replenish safety stock within [*****] so long as GEHC has not
purchased more than [*****] of the Lund Site safety stock. If GEHC purchase more
than [*****] of the Lund site safety stock, replacement time of safety stock
shall be negotiated between the Parties and Repligen shall use [*****] to
accommodate to any such proposal within [*****].

B. RECOMBINANT PRODUCT

 

Product Name    rPA GEHC Article number    [*****] Supplier Article Number   
[*****]

Unit size: [*****] rPA per bottle meaning that the content per bottle shall be
[*****]. Each bottle shall be labeled with [*****] rPA. For remains achieved
during filling the last bottle in each batch the actual quantity in [*****]
shall be stated on the bottle.

Price and [*****] Price Adjustment Procedure:

The Actual Price to be paid by GEHC for rPA in any subsequent [*****] during the
Term of the Amendment shall thus be calculated at the end of each actual [*****]
in accordance with the following formula based on the [*****] lookback
quantities of rPA purchased from Lund (LKg):

 

[*****] lookback    Prices    Slope [*****]    [*****]    [*****] [*****]   
[*****]    [*****] [*****]    [*****]    [*****] [*****]    [*****]    [*****]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

56



--------------------------------------------------------------------------------

For amounts supplied in aggregate from the Supplier and Repligen Corporation
beyond [*****], GEHC and Repligen may agree upon the price mechanisms to get
reduced prices for such amounts as may exceed [*****]. Such discussions may
include the option of mechanisms to reduce pricing below [*****].

In case the Parties do not reach an agreement on modified prices and/or floors,
the current mechanisms will stay in place until the end of the agreement.

INCOTERMS: CIP GEHC Uppsala, but for any shipment of Products less than [*****]
the Parties shall equally the freight/insurance costs of such shipment subject
to the transport invoice.

Lead Time (PO): Delivery date by Repligen shall be [*****] from acceptance of PO
or on mutually agreed delivery date in accordance with Section 6(a) Attachment D
(as amended).

Remaining shelf life upon delivery:        [*****]

Level of Supplier’s Safety Stock

Throughout the Term, Repligen shall adjust the level of safety stock to at least
[*****] of the aggregate of the amount of rPA actually purchased during the
preceding [*****] plus the upcoming [*****] Forecast of rPA. The location(s) of
said safety stock shall be established by Repligen as long as [*****] of the
total safety stock is held in a secure facility in Sweden and the facility is
either under the control or contract of Repligen and available for delivery to
GEHC in Uppsala, Sweden within [*****].

Shelf Life        [*****]

Lead Times Safety Stock Replenishment:

Repligen and GEHC undertake to agree to a plan to replenish safety stock [*****]
so long as GEHC has not purchased more than [*****] of the Lund Site safety
stock. If GEHC purchase more than [*****] of the Lund site safety stock,
replacement time of safety stock shall be negotiated between the Parties and
Repligen shall use [*****] to accommodate to any such proposal within [*****].

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

57



--------------------------------------------------------------------------------

C. NATIVE PRODUCT

 

Product Name:    Serum free Native Protein A (nPA) GEHC Article number:   
[*****] Supplier Article number:    [*****] Unit size   

[*****] nPA per bottle meaning that the content per bottle shall be [*****] Each
bottle shall be labeled with [*****] nPA. For remains achieved during filling
the last bottle in each batch the actual quantity in [*****] shall be stated on
the bottle.

Price: The price on nPA will be [*****] per [*****] during the term of the
contract.

INCOTERMS: CIP GEHC Uppsala, but for any shipment of Products less than [*****]
the Parties shall equally the freight/insurance costs of such shipment subject
to the transport invoice.

Lead time (PO): Delivery date by Repligen shall be [*****] from acceptance of PO
or on mutually agreed delivery date in accordance with Section 6(a) Attachment D
(as amended)

Remaining shelf life upon delivery: [*****]

Level of Supplier’s Safety Stock: The safety stocks at the Supplier will be at
least [*****] based on the average of the first [*****] of the, at any time,
then valid forecast distributed by GEHC and the prior [*****] consumption by
GEHC.

Shelf life:        [*****]

Lead Times Safety Stock Replenishment:

Repligen and GEHC undertakes to agree to a plan to replenish safety stock within
[*****] so long as GEHC has not purchased more than [*****] of the Lund Site
safety stock. If GEHC purchase more than [*****] of the Lund site safety stock,
replacement time of safety stock shall be negotiated between the Parties and
Repligen shall use [*****] to accommodate to any such proposal within [*****].

For the avoidance of doubt the Parties have agreed to remove the previous
section D governing LEGO product since this is no longer a Product pursuant to
the Amended Agreement

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

58



--------------------------------------------------------------------------------

E. General Price Terms

Native Product:

Price above is per [*****] and shall apply for deliveries made in the applicable
[*****].

Reference samples, covering [*****] samples of [*****] each batch, to be
provided to GEHC in the deliveries shall be [*****].

Recombinant Products:

All prices above are per [*****] and shall be set at the beginning of each
[*****] based upon the [*****] prior consumption of each of the Recombinant
Products based on the purchases received from Lund and accepted by GEHC. The
price for each of the recombinant Products shall be set on the [*****] of the
[*****] and shall remain fixed for that [*****].

By way of hypothetical examples for Zäta:

GEHC has purchased [*****] of Zäta over the course of [*****] between [*****]
and [*****]. The price [*****] of [*****] and effective for all purchases made
during that [*****] will be [*****] SEK per [*****].

[*****]

GEHC has purchased [*****] of Zäta over the course of [*****] between [*****]
and [*****]. The price [*****] of [*****] and effective for all purchases made
during that [*****] will be [*****] SEK per [*****].

[*****]

GEHC has purchased [*****] of Zäta over the course of [*****] between [*****]
and [*****]. The price [*****] of [*****] and effective for all purchases made
during that [*****] will be [*****] SEK per [*****],

[*****]

By way of hypothetical example for rPA:

GEHC has purchased [*****] of rPA over the course of the [*****] from [*****]
and [*****]. The price [*****] of [*****] and effective for all purchases made
during that [*****] will be [*****] SEK.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

59



--------------------------------------------------------------------------------

[*****]

Reference samples, covering two samples of [*****] each batch, to be provided to
GEHC in the deliveries shall be [*****].

Gel Prices:

During the Term of this Agreement the Supplier shall have the right to purchase
the following products from GEHC at the following price conditions:

[*****]

Delivery conditions: CIF

Lead time: normally [*****] but to be confirmed on case by case basis

Credit term: [*****] from date of invoice

The products ordered in accordance with this Attachment C may only be used in
the manufacture of Products pursuant to this Agreement.

Additional charges: Unless otherwise agreed in this Agreement the Prices include
all costs relating to the supply of the Products and GEHC shall not be obliged
to reimburse the Supplier for any additional charges or any other costs relating
to the supply of the Products that are not specified herein or otherwise agreed
in writing by the Parties.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [*****] denotes
omissions.

 

60